













LEASE AGREEMENT


by and between
QRS 11 - 2 0 (UT), INC.


A UTAH CORPORATION


as LANDLORD
and


MERIT MEDICAL SYSTEMS, INC.,


a Utah corporation,
as TENANT


Premises: South Jordan, Utah
 





--------------------------------------------------------------------------------







 
TABLE OF CONTENTSA1:B37
Page
 
Parties . . . . . . . . . . . .
 
1
Demise of Premises............................................................
1


2
Certain Definitions.............................................................
1


3
Title and Condition............................................................
1


4
Use of Leased Premises; Quiet Enjoyment ......................
10


5
Term...................................................................................
11


6
Basic
Rent..........................................................................
12


7
Additional Rent.................................................................
13


8
Net Lease; Non-Terminability...........................................
13


9
Payment of Impositions....................................................
14


10
Compliance with Laws and Easement Agreement;..........
17


 
Environmental Matters
 
11
Liens; Recording and Title................................................
19


12
Maintenance and Repair....................................................
20


13
Alterations and Improvements..........................................
21


14
Permitted contests..............................................................
21


15
Indemnification.................................................................
15


16
Insurance...........................................................................
24


17
Casualty and Condemnation..............................................
27


18
Termination Events............................................................
29


19
Restoration; Reduction of Rent..........................................
30


20
Procedures Upon Purchase.................................................
32


21
Assignment and Subletting; Prohibition...........................
33


 
Against Leasehold Financing
 
22
Events of Default..............................................................
34


23
Remedies and Damages Upon Default............................
35


24
Notices...............................................................................
39


25
Estoppel Certificate.........................................................
40


26
Surrender............................................................................
40


27
No Merger of Title............................................................
40


28
Books and Records............................................................
40


29
Determination of Value....................................................
41


30
Non-Recourse as to Landlord..........................................
43


31
Financing.........................................................................
43


32
Subordination...................................................................
44


33
Financial Covenants........................................................
44


34
Tax Treatment; Reporting...............................................
44


35
Option to Purchase............................................................
45


36
Right of First Refusal.........................................................
46


37
Financing Major Alterations.............................................
48


38
Miscellaneous.....................................................................
48


 
 
 
 
Exhibit "A" - Premises
 
 
Exhibit "B" - Machinery and Equipment
 






--------------------------------------------------------------------------------





 
Exhibit "C" - Schedule of Permitted Encumbrances
 
 
Exhibit "D" - Rent Schedule
 
 
Exhibit "E" - Financial Covenants
 






LEASE AGREEMENT, made as of this 8th day of June, 1993, between QRS 11-20 (UT),
INC., a Utah corporation ("Landlord") with an address c/o W. P. Carey & Co.,
Inc., 620 Fifth Avenue, New York, New York 10020, and MERIT MEDICAL SYSTEMS,
INC. ("Tenant"), a Utah corporation with an address at 79 West 4500 South, Suite
9, Salt Lake City, Utah 8 4107.


In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:


1.    Demise of Premises. Landlord hereby demises and lets to Tenant, and Tenant
hereby takes and leases from Landlord, for the term and upon the provisions
hereinafter specified, the following described property (collectively, the
"Leased Premises"): (a) the premises described in Exhibit "A" hereto
(collectively, the "Land"); (b) the buildings, structures, New Improvements (as
defined hereinafter) and other improvements now or hereafter constructed on the
Land (collectively, the "Improvements"); provided, however, that, other than New
Improvements (and repairs and replacements thereto), the term "Improvements"
shall not in any event include any improvements which are readily removable
without causing material damage to the Leased Premises, which improvements shall
be, and at all times remain, the sole property of Tenant; and (c) the fixtures,
machinery, equipment and other property described in Exhibit "B" hereto and the
fixtures, machinery, equipment and other property comprising the New
Improvements (collectively, the “Equipment"); provided, however, that, other
than New Improvements (and repairs and replacements thereto), the term
"Equipment" shall not in any event include any fixtures, machinery, equipment or
other property which is readily removable without causing material damage to the
Leased Premises, which fixtures, machinery, equipment and other property shall
be, and at all times remain, the sole property of Tenant.


2.    Certain Definitions.
    
"Acquisition Cost" shall mean the sum of (a) $357,000 (representing Landlord's
cost of acquisition of the Land), plus (b) all Project Costs (either actually
incurred or required to be incurred by Landlord to complete construction of the
New Improvements) other than Landlord's cost of acquisition of the Land set
forth in the foregoing clause (a), plus (c) $677,000 (representing a fee payable
to W. P. Carey & Co., Inc.) to the extent not included in clauses (a) and (b)
above.


"Additional Rent" shall mean Additional Rent as defined 1n Paragraph 7.


"Alterations" shall mean all changes, additions, improvements· or repairs to,
all alterations, reconstructions, renewals, replacements or removals of and all
substitutions or replacements for any of the Improvements or Equipment, both
interior and exterior, structural and non-structural, and ordinary and
extraordinary.


"Assignment" shall mean any assignment of rents and leases from Landlord to a
Lender which (a) encumbers any of the Leased Premises and (b) secures Landlord's
obligation to repay a Loan, as the same may be amended, supplemented or modified
from time to time.


"Basic Rent" shall mean Basic Rent as defined in Paragraph 6.


"Basic Rent Payment Dates" shall mean the Basic Rent Payment Dates as defined in
Paragraph 6.







--------------------------------------------------------------------------------





"Casualty" shall mean any injury to or any loss of or damage to any property
(including the Leased Premises) included within or related to the Leased
Premises.


"Completion Date" shall mean the earlier of (a) 60 days following the date the
New Improvements have been substantially completed and are ready for occupancy
by Tenant, including, without limitation, the issuance of a certificate of
occupancy, or (b) the date of closing of the Take-Out Loan. Landlord and Tenant
shall enter into an amendment to the Lease setting forth the exact Completion
Date.


"Condemnation" shall mean a Taking and/or a Requisition.


"Condemnation Notice" shall mean notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.


"Construction Agency Agreement" shall mean the Construction Agency Agreement
dated as of the date hereof between Landlord and Tenant, as the same may be
amended, supplemented or modified hereafter.


"Costs" of a Person or associated with a specified transaction shall mean all
reasonable costs and expenses incurred by such Person or associated with such
transaction, including without l imitation, attorneys' fees and expenses, court
costs, brokerage fees, escrow fees, title insurance premiums, recording fees and
transfer taxes, as the circumstances require.


"Covenants" shall mean the covenants described on Exhibit "E".


"Default Termination Amount" shall mean the Default Termination Amount as
defined in Paragraph 23(a)(iii).


"Default Rate" shall mean the Default Rate as defined in Paragraph 7(a)(iv).


"Easement Agreement" shall mean any conditions, covenants, restrictions,
easements, declarations, licenses and other agreements listed as Permitted
Encumbrances or as may hereafter affect the Leased Premises.


"Environmental Law" shall mean (i) whenever enacted or promulgated, any
applicable federal, state, foreign and local law, statute, ordinance, rule,
regulation, license, permit, authorization, approval, consent, court order,
judgment, decree, injunction, code, requirement or agreement with any
governmental entity, (x) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor# surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a Hazardous Substance or (y) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of Hazardous Substances, Hazardous
Conditions or Hazardous Activities, in each case as amended and as now or
hereafter in effect, and (ii) any common law or equitable doctrine (including,
without limitation, injunctive relief and tort doctrines such as negligence,
nuisance, trespass and strict liability) that may impose liability or
obligations or injuries or damages due to or threatened as a result of the
presence of, exposure to, or ingestion of, any Hazardous Substance. The term
Environmental Law includes, without limitation, the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act, the federal Water Pollution Control Act, the
federal Clean Air Act, the federal Clean Water Act, the federal Resources
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments to RCRA), the federal Solid Waste Disposal Act, the federal Toxic
Substance Control Act, the federal Insecticide, Fungicide and Rodenticide Act,
the federal Occupational Safety and Health Act of 1970, the federal National
Environmental Policy Act and the federal Hazardous Materials Transportation Act,
each as amended and as now or hereafter in effect and any similar state or local
Law.


"Environmental Violation" shall mean (a) any direct or indirect discharge,
disposal, spillage, emission, escape, pumping, pouring, injection, leaching,
release, seepage, filtration or transporting of any


4

--------------------------------------------------------------------------------





Hazardous Substance at, upon, under, onto or within the Leased Premises, or from
the Leased Premises to the environment, in violation of any Environmental Law or
in excess of any reportable quantity established under any Environmental Law,
(b) any deposit, storage, dumping, placement or use of any Hazardous Substance
at, upon, under or within the Leased Premises in violation of any Environmental
Law or in excess of any reportable quantity established under any Environmental
Law, (c) the abandonment or discarding of any barrels, containers or other
receptacles containing any Hazardous Substances in violation of any
Environmental Laws on the Leased Premises or by Tenant, (d) any activity,
occurrence or condition on the Leased Premises which results in any liability,
cost or expense to Landlord or Lender or any other owner or occupier of the
Leased Premises, or which results in a creation of a lien on the Leased
Premises, under any Environmental Law, or (e) any violation of or noncompliance
with any Environmental Law on the Leased Premises or by Tenant.


"Equipment" shall mean the Equipment as defined in Paragraph 1.


"Event of Default" shall mean an Event of Default as defined in Paragraph 22(a).


"Fair Market Value", when used in connection with calculation of the termination
Amount, shall mean the fair market value of the Leased Premises as of the
Relevant Date as affected and encumbered by this Lease for the then existing
Term and excluding any future extension periods. "Fair Market Value," when used
in connection with the calculation of Purchase Price (as defined in Paragraph
35), shall mean the fair market value of the Leased Premises as of the Relevant
Date as affected and encumbered by this Lease (x) for the then existing Term and
(y) for all extension periods if, pursuant to Paragraph 29(c), the appraisers
deem it appropriate. to include such extension periods. "Fair Market Value" when
used in connection with the calculation of the Default Termination Amount shall
mean the higher of (a) the fair market value of the Leased Premises as of the
Relevant Date as if unaffected and unencumbered by this Lease or (b) the fair
market value of the Leased Premises as of the Relevant Date as affected and
encumbered by this Lease (i) for the then existing Term and (ii) for all
extension periods if, pursuant to Paragraph 29(c) , the appraisers deem it
appropriate to include such extension periods. For all purposes of this Lease,
Fair Market Value shall be determined in accordance with Paragraph 29.


"Fair Market Value Date" shall mean the date when the Fair Market Value is
determined in accordance with Paragraph 29.


"Federal Funds" shall mean federal or other immediately available funds which at
the time of payment are legal tender for the payment of public and private debts
in the United States of America.


"First Interstate" shall mean First Interstate Bank of Utah, N. A.


"Hazardous Activity" means any activity, process, procedure or undertaking which
directly or indirectly (i) procures, generates or creates any Hazardous
Substance; (ii) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, ground water, watercourses or
water systems) , (iii) involves the containment or storage of any Hazardous
Substance; or (iv) would cause the Leased Premises or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.


"Hazardous Condition" means any condition which results in any claim or
1iability under any Environmental Law, including the presence of underground
storage tanks.


"Hazardous Substance" means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law. Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial


5

--------------------------------------------------------------------------------





waste, petroleum or petroleum-derived substances or waste, radon, radioactive
materials, asbestos, asbestos containing materials, urea formaldehyde foam
insulation, lead and polychlorinated byphenyls.


"Impositions" shall mean the Impositions as defined in Paragraph 9(a).


"Improvements" shall mean the Improvements as defined in Paragraph 1.


"Indemnitee" shall mean an Indemnitee as defined in Paragraph 15.


"Insurance Requirements" shall mean the requirements of all insurance policies
required to be maintained in accordance with this Lease.


"Land" shall mean the Land as defined in Paragraph 1.


"Law" shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.


"Lease" shall mean this Lease Agreement.


“Leased Premises" shall mean the Leased Premises as defined in Paragraph 1.


"Legal Requirements" shall mean all present and future Laws (including but not
limited to Environmental Laws and Laws relating to accessibility to, usability
by, and discrimination against, disabled individuals) and all covenants,
restrictions and conditions now or hereafter of record which may be applicable
to Tenant or to any of the Leased Premises, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or restoration
of any of the Leased Premises, even if compliance therewith necessitates
structural changes or improvements or results in interference with the use or
enjoyment of any of the Leased Premises.


"Lender" shall mean (a) First Interstate, its successors and assigns, and (b)
any person or entity and their respective successors and assigns) which may,
after the date hereof, make a Loan to Landlord or is the holder of any Note.
    
"Loan" shall mean any loan made by one or more Lenders to Landlord, which loan
is secured by a Mortgage and an Assignment and evidenced by a Note.


"Major Alterations" shall mean Major Alterations as defined in Paragraph 37(a).


"Monetary Obligations" shall mean Rent and all other sums payable by Tenant
under this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.


"Mortgage" shall mean any mortgage or deed of trust from Landlord to a Lender
which (a) encumbers any of the Leased Premises and (b) secures Landlord's
obligation to repay a Loan, as the same may be amended, supplemented or
modified.


"Net Award" shall mean (a) the entire award payable to Landlord or Lender by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise, or (b) the entire proceeds of any insurance required under clauses
(i) or (vi) of Paragraph 16(a), as the case may be, less any expenses incurred
by Landlord and Lender in collecting such award or proceeds.




6

--------------------------------------------------------------------------------





"New Improvements" shall mean the improvements, fixtures, machinery, equipment
and other property to be constructed on the Land pursuant to the Construction
Agency Agreement and described in the Plans and Construction Contracts (as such
terms are defined in the Construction Agency Agreement).


"Note" shall mean any promissory note evidencing Landlord's obligation to repay
a Loan, as the same may be amended, supplemented or modified.


"Non-Disturbance Agreement" means an agreement between a Lender and Tenant which
provides, among other things, that if the Lender succeeds to the interests of
the Landlord under this Lease, so long as Tenant is not in default under this
Lease, the Lender shall recognize Tenant under this Lease, shall not disturb
Tenant in Tenant's use or possession of the Leased Premises and shall recognize
all rights of Tenant set forth in this Lease, including, without limitation, any
right of Tenant to renew or extend the term of this Lease or to purchase the
Leased Premises, whether in the nature of an option to purchase or a right of
first refusal.


"Partial Casualty" shall mean any Casualty which does not constitute a
Termination Event.


"Partial Condemnation" shall mean any Condemnation which does not constitute a
Termination Event.


"Permitted Encumbrances" shall mean those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances, other than any Mortgage
or Assignment, listed on Exhibit "C" hereto (but such 1isting shall not be
deemed to revive any such encumbrances that have expired or terminated or are
otherwise invalid or unenforceable).


"Person" shall mean an individual, partnership, association, corporation or
other entity.


"Plans" shall have the meaning assigned to such term in the Construction Agency
Agreement.


"Prepayment Premium" shall mean any payment (other than a payment of principal
and/or interest which Landlord is required to make under a Note or a Mortgage)
by reason of any prepayment by Landlord of any principal due under a Note or
Mortgage, and which may be (in lieu of such prepayment premium or prepayment
penalty) a "make whole" clause requiring a prepayment premium in an amount
sufficient to compensate the Lender for the loss of the benefit of the Loan due
to a prepayment.


"Prime Rate" shall mean the average of the interest rates per annum quoted by
Bank of America NT & SA, San Francisco, CA, The Chase Manhattan Bank, N.A., New
York, NY, Chemical Bank, New York, NY, Citibank, N. A., New York, NY, and Morgan
Guaranty Trust Company, New York, NY, as their respective prime rates, such
average to change effective as of the effective date of any change in any of the
aforesaid prime rates. The Prime Rate shall be the average of such publicly
announced prime rates even though one or more of the aforesaid banks may
actually charge interest on some of its loans at lower rates; and if any of the
aforesaid banks has more than one prime rate of interest in effect
simultaneously, the prime rate of such bank for the purposes of this definition
shall be the highest of such prime rates then in effect for such bank. If three
or more of the aforesaid banks cease to have a publicly announced prime rate
then, for so long as such condition continues, the Prime Rate shall be the
average per annum discount rate from time to time on ninety-one (91) day bills
issued by the United States Treasury ("Treasury bills") at the most recent
auction plus three hundred (300) basis points or, if no such ninety-one (91) day
bills are then being issued, Treasury bills then being issued for the period of
time closest to ninety-one (91) days plus three hundred (300) basis points.


"Present Value" of any amount shall mean such amount discounted by a rate per
annum equal to 200 basis points in excess of the then current yield on United
States Treasury obligations having a term approximately equal to the period over
which Present value is being calculated.




7

--------------------------------------------------------------------------------





"Project Costs" shall have the meaning assigned to such term in the Construction
Agency Agreement. Landlord and tenant shall enter into an amendment to this
Lease setting forth exact Project Costs upon completion of the New Improvements
and occupancy thereof by Tenant.


"Relevant Amount" shall mean the Termination Amount or the Default Termination
Amount, as the case may be.


"Relevant Date" shall mean (a) the date immediately prior to the date on which
the applicable Condemnation Notice is received, in the event of a Termination
Notice under Paragraph 18 which is occasioned by a Taking, (b) the date
immediately prior to the date on which the applicable Casualty occurs, in the
event of Termination Notice under Paragraph 18 which is occasioned by a
casualty, (c) the date immediately prior to the Event of Default giving rise to
the need to determine Fair Market Value in the event landlord provides Tenant
with notice of its intention to require tenant to make a termination offer under
Paragraph 23(a)(iii), and (d) the Fair Market Value Date, in the event Tenant
exercises its intention to purchase under Paragraph 35.


"Remaining Sum" shall mean Remaining Sum as defined in Paragraph 19(c).


"Rent" shall mean, collectively, Basic Rent and additional Rent.


"Requisition" shall mean any temporary requisition confiscation of the use or
occupancy of any of the Leased premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.


"Retention Date" shall mean the later of the date on which the amount of the
Remaining Sum is finally determined or the date on which Landlord's right to the
Remaining Sum is finally determined, but in no event to exceed the date on which
the Remaining Sum is actually received by Landlord.


"Site Assessment'' shall mean a Site Assessment as defined in Paragraph 10 (c).


"State" shall mean the State of Utah.


"Surviving Obligations" shall mean any obligations of Tenant under this Lease,
actual or contingent, which arise on or prior to the expiration or prior
termination of this Lease or which survive such expiration or termination by
their own terms.


"Take Out Loan" shall mean the permanent Loan contemplated to be made by First
Interstate to Landlord.


"Taking" shall mean (a) any taking or damaging of all or a portion of any of the
Leased Premises (i) in or by condemnation or other eminent domain proceedings
pursuant to any Law, general or special, or (ii) by reason of any agreement with
any condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the law applicable to
the Leased Premises.


"Term" shall mean the Term as defined in Paragraph 5.


"Termination Amount" shall mean the greater of (a) Fair Market Value or (b) the
Acquisition Cost.


"Termination Date" shall mean Termination Date as defined in Paragraph 18.


"Termination Event" shall mean a Termination Event as defined in Paragraph 18.




8

--------------------------------------------------------------------------------





"Termination Notice" shall mean Termination Notice as defined in Paragraph
18(a).


"Warrant Agreement" shall mean the Warrant to Purchase Common Stock dated as of
the date hereof issued by Tenant to Corporate Property Associates 11
Incorporated.


"Warrant Date" shall mean the date the New Improvements have been substantially
completed and are ready for occupancy by Tenant, including without limitation
the issuance of a certificate of occupancy.


3.    Title and Condition.


(a)The Leased Premises are demised and let subject to (i) the rights of any
Persons in possession of the Leased Premises, (ii) the existing state of title
of any of the Leased Premises, including any Permitted Encumbrances, (iii) any
state of facts which an accurate survey or physical inspection of the Leased
Premises might show, (iv) all Legal Requirements, including any existing
violation of any thereof, and (v) the condition of the Leased Premises as of the
commencement of the Term, without representation or warranty by Landlord.


(b)Tenant acknowledges that the Leased Premises is in good condition and repair
at the inception of this Lease. LANDLORD LEASES AND WILL LEASE AND TENANT TAKES
AND WILL TAKE THE LEASED PREMISES AS IS. TENANT ACKNOWLEDGES THAT LANDLORD
(WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND
WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES,
INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY DEPECT, LATENT OR PATENT, (iv)
LANDLORD ' S TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS,
(vii) LOCATION, (viii) USE, ( ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY,
(xii) DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION (XV) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, HAZARDOUS CONDITION OR HAZARDOUS ACTIVITY OR (xvi)
COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR LEGAL REQUIREMENT; AND ALL
RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES THAT THE
LEASED PREMISES IS OF ITS SELECTION AND TO ITS SPECIFICATIONS AND THAT THE
LEASED PREMISES HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY TO IT. IN THE
EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE LEASED PREMISES OF ANY NATURE,
WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT). THE PROVISIONS OF THIS PARAGRAPH J(b) HAVE
BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED
PREMISES, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW
OR HEREAFTER IN EFFECT OR ARISING OTHERWISE.


(c)Tenant represents to Landlord that Tenant has examined the title to the
Leased Premises prior to the execution and delivery of this Lease and has found
the same to be satisfactory for the purposes contemplated hereby. Tenant
acknowledges that (i) fee simple title (both legal and equitable) is in Landlord
and that Tenant has only the leasehold right of possession and use of the Leased
Premises as provided herein, (ii) any existing Improvements conform to all
material Legal Requirements and all Insurance Requirements, (iii) all easements
necessary or appropriate for the use or operation of the Leased Premises have
been obtained, (iv) all contractors and subcontractors who have performed work
on or supplied materials to the Leased Premises have been fully paid, and all
materials and supplies have been fully paid for, (v) the New Improvements will
be fully completed in all material respects in a workmanlike manner of


9

--------------------------------------------------------------------------------





first class quality, and (vi) all Equipment necessary or appropriate for the New
Improvements will be installed and will be fully operative in all material
respects.


(d)Landlord hereby assigns to Tenant, without recourse or warranty whatsoever,
all warranties, guaranties, indemnities and similar rights which Landlord may
have against any manufacturer, seller, engineer, contractor or builder in
respect of any of the Leased Premises. Unless the Leased Premises are conveyed
to Tenant, in which event such assignment shall be non-terminable, such
assignment shall remain in effect until the expiration or earlier termination of
this Lease or the right of possession of the Leased Premises by Tenant (or its
assignees or sublessees) terminates, whereupon such assignment shall cease and
all of said warranties, guaranties, indemnities and other rights shall
automatically revert to Landlord.


(e)Pursuant to the Construction Agency Agreement, Tenant will cause to be
constructed on the Land the New Improvements, with funds more particularly
described in the Construction Agency Agreement. The New Improvements will be
owned by Landlord and are included within the Leased Premises. Tenant
acknowledges that the New Improvements have not yet been completed and that,
pursuant to the Construction Agency Agreement, Tenant has the responsibility for
insuring that the New Improvements are completed in accordance with the terms of
the Construction Agency Agreement. Landlord will not make any representations or
warranties with respect to the New Improvements. Tenant further acknowledges
that, upon occurrence of an Event of Default, Landlord may terminate the
Construction Agency Agreement, in addition to all other remedies of Landlord
under this Lease, and complete construction of the New Improvements, and in such
event Tenant will not be excused from paying all Rent due pursuant to the terms
of this Lease. All acknowledgments of Tenant regarding the Leased Premises
contained in this Paragraph 3 shall be deemed to have been made again as of the
Completion Date.


4.    Use of Leased Premises; Quiet Enjoyment.


(a)Tenant may occupy and use the Leased Premises for an office and manufacturing
facility and for any other lawful purpose (the primary purpose of which shall
not be the manufacturing, storage or handling of Hazardous Substances). Tenant
shall not use or occupy or permit any of the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on any of the Leased
Premises, in a manner which will (i) violate any Law or Legal Requirement, (ii)
make void or voidable or cause any insurer to cancel any insurance required by
this Lease, or make it difficult or impossible to obtain any such insurance at
commercially reasonable rates, (iii) cause structural injury to any of the
Improvements or (iv) constitute a public or private nuisance or waste.


(b)Subject to the provisions hereof, so long as no Event of Default has occurred
and is continuing, Tenant shall quietly hold, occupy and enjoy the Leased
Premises throughout the Term, without any hindrance, ejection or molestation by
Landlord or its successors and assigns (including any person acquiring fee title
to the Leased Premises), provided that Landlord may, during normal business
hours and on reasonable prior notice to Tenant, enter upon and examine any of
the Leased Premises for the purpose of inspecting the Leased Premises, verifying
compliance or noncompliance by Tenant with its obligations hereunder and the
existence or non-existence of an Event of Default or event which with the
passage of time and/or notice would constitute an Event of Default, showing the
Leased Premises to prospective Lenders and purchasers and taking such other
action with respect to the Leased Premises as is permitted by any provision
hereof.


5.    Term.


(a)Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (such term, as actually extended or renewed in
accordance with the provisions hereof, being


10

--------------------------------------------------------------------------------





called the "Term") commencing on the date hereof and ending on the last day of
the 300th calendar month next following the Completion Date (the "Expiration
Date").


(b)Provided that if, on or prior to the Expiration Date or any other Renewal
Date (as hereinafter defined) this Lease shall not have been terminated pursuant
to any provision hereof, then on the Expiration Date and on the fifth (5th),
tenth (l0th) and fifteenth (15th) anniversaries of the Expiration Date (the
Expiration Date and each such anniversary being a " Renewal Date"), the Term
shall be deemed to have been automatically extended for an additional period of
five (5) years, unless Tenant shall notify Landlord in writing at least 18
months prior to the next Renewal Date that Tenant is terminating this Lease as
of the next Renewal Date. Upon written request of either party to the other,
Landlord and Tenant shall, within 30 days following such request, execute an
agreement (in recordable form) terminating the Lease as aforesaid. Any such
extension of the Term shall be subject to all of the provisions of this Lease,
as the same may be amended, supplemented or modified.


(c)If an Event of Default occurs, or at any time during the last six months of
the Term, Landlord shall have the right to (i) advertise the availability of the
Leased Premises for sale or reletting and to erect upon the Leased Premises
signs indicating such availability and (ii) show the Leased Premises to
prospective purchasers or tenants or their agents at such reasonable times as
Landlord may select during normal business hours after reasonable prior notice
to Tenant.


6.    Basic Rent. Tenant shall pay to Landlord, as annual rent for the Leased
Premises during the Term, the amounts determined in accordance with Exhibit "D"
hereto ("Basic Rent"), payable on the dates set forth on Exhibit "D" (each such
date on which Basic Rent is due being a "Basic Rent Payment Date"). Each such
rental payment shall be made, at Landlord's sole discretion, (a) to Landlord at
its address set forth above and/or to such one or more other Persons, at such
addresses and in such proportions as Landlord may direct by fifteen (15) days'
prior written notice to Tenant (in which event Tenant shall give Landlord notice
of each such payment concurrent with the making thereof), and (b) by a check
received by Landlord (or the persons described in the preceding clause (a) at
least three (3) business days before the applicable Basic Rent Payment Date, or
in Federal Funds on the applicable Basic Rent Payment Date. Pro rata Basic Rent
for the period from the date hereof through the last day of the month hereof
shall be paid on the date hereof.


7.    Additional Rent.


(a)Tenant shall pay and discharge, as additional rent (collectively, "Additional
Rent"):


(i)except as otherwise specifically provided herein, all costs and expenses of
Tenant and all reasonable costs and expenses of Landlord (subject to paragraph
31 of this Lease relating to costs of financing) and CPA:11 (as hereinafter
defined) , excluding internal and overhead costs of Landlord and CPA:11, which
are incurred in connection or associated with (A) the use, non-use, occupancy,
possession, operation, condition, design, construction, maintenance, alteration,
repair or restoration of any of the Leased Premises, (B) the performance of any
of Tenant's obligations under this Lease, (C) any sale or other transfer of any
of the Leased Premises to Tenant under this Lease, (D) any Condemnation
proceedings, (E) the adjustment, settlement or compromise of any insurance
claims involving or arising from any of the Leased Premises, (F) any amendment
to or modification or termination of this Lease made at the request of Tenant,
(G) Costs of Landlord's counsel and reasonable out of pocket costs of Landlord
incurred in connection with the preparation, negotiation and execution of this
Lease, or incurred in connection with any act undertaken by Landlord (or its
counsel) at the request of Tenant, or incurred in connection with any act of
Landlord performed on behalf of Tenant, and (H) any other items specifically
required to be paid by Tenant under this Lease;


(ii)if all or any portion of any installment of Basic Rent is not paid when due,
and such failure is not cured within three business days' after receipt by
Tenant of written notice (which may be


11

--------------------------------------------------------------------------------





sent via telecopy) of such failure, which notice need not be given more than
twice in any calendar year, an amount equal to three percent (3%) of the amount
of such unpaid installment or portion thereof;


(iii)a sum equal to any fees of Lender's counsel or any of Lender 's out of
pocket costs which are payable by Landlord to any Lender under any Note by
reason of Tenant's late payment or non-payment of Basic Rent or by reason of an
Event of Default; and


(iv)interest at the rate (the "Default Rate") of five percent (5%) over the
Prime Rate per annum on the following sums until paid in full (but such interest
shall not commence to accrue unless the following sums are not paid when due and
such failure continues for three business days following written notice to
Tenant (which may be sent via telecopy), which notice need not be given more
than twice· in any calendar year): (A) all overdue installments of Basic Rent
from the respective due dates thereof, (B) all overdue amounts of Additional
Rent relating to obligations which Landlord shall have paid on behalf of Tenant,
from the date of payment thereof by Landlord, and (C) all other overdue amounts
of Additional Rent, from the date when any such amount becomes overdue.


(b )    Tenant shall pay and discharge (i) any Additional Rent referred to in
Paragraph 7(a)(i) when the same shall become due, provided that amounts which
are billed to Landlord or any third party, but not to Tenant, shall be paid
within thirty (30) days after Landlord’s demand for payment thereof, and (ii)
any other Additional Rent, within thirty (30) days following Landlord’s demand
for payment thereof.


8.    Net Lease; Non-Terminability.


(a)This is a net lease and all Monetary Obligations shall be paid without notice
or demand (unless otherwise provided in this Lease) and without set-off,
abatement, suspension, deferment, diminution, deduction, reduction or defense
(collectively, a "Set-Off").


(b)Except as otherwise expressly provided herein , this Lease and the rights of
Landlord and the obligations of Tenant hereunder shall not be affected by any
event or for any reason, including the following: (i) any damage to or theft,
loss or destruction of any of the Leased Premises, (ii) any Condemnation, (iii)
the prohibition, limitation or restriction of Tenant's use of any of the Leased
Premises, (iv) any eviction by paramount title, (v) Tenant's acquisition of
ownership of any of the Leased Premises other than pursuant to an express
provision of this Lease, (vi) any latent or other defect in any of the Leased
Premises, (vii) the breach of any warranty of any seller, builder or
manufacturer of any of the Equipment or New Improvements, (viii) any violation
of Paragraph 4(b) or any other provision of this Lease by Landlord so long as
the same does not terminate Tenant's right to possession of the Leased Premises
pursuant to this Lease, (ix) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution or winding-up of, or other
proceeding affecting Landlord so long as such proceeding does not terminate
Tenant's right to possession of the Leased Premises pursuant to the provisions
of this Lease, (x) any interference by Landlord, its successors and assigns
(including any person acquiring fee title to the Leased Premises) with Tenant's
use of the Leased Premises so long as the same does not terminate Tenant's right
to possession of the Leased Premises pursuant to the provisions of this Lease,
or (xi) market or economic changes.


(c)To the extent provided in Paragraph 8(b), the obligations of Tenant hereunder
shall be separate and independent covenants and agreements, all Monetary
Obligations shall continue to be payable in all events (or, in lieu thereof,
Tenant shall pay amounts equal thereto), and the obligations of Tenant hereunder
shall continue unaffected unless the requirement to pay or perform the same
shall have been terminated pursuant to an express provision of this Lease. The
obligation to pay Rent or amounts equal thereto shall not be affected by any
collection of rents by any governmental body pursuant to a tax lien or otherwise
in order to satisfy obligations of Tenant hereunder to pay real estate taxes or
municipal charges. All Rent payable by Tenant hereunder shall constitute "rent"
for all purposes (including Section 502(b)(6) of the Bankruptcy Code).


12

--------------------------------------------------------------------------------







(d)Except as otherwise expressly provided herein, Tenant shall have no right and
hereby waives all rights which it may have under any Law (i) to quit, terminate
or surrender this Lease or any of the Leased Premises, or (ii) to any Set-Off of
any Monetary Obligations. The foregoing waiver shall not apply if Tenant's right
to possession of the Lease Premises pursuant to the provisions of this Lease is
terminated under any of the circumstances described in clauses (viii), (ix) or
(x) of Paragraph 8(b).


(e)Nothing in this Lease shall be construed to prevent Tenant from bringing an
action against Landlord or any guarantor of this Lease, either at law or in
equity, if Landlord breaches any of its obligations under this Lease. If
Landlord fails to timely pay or perform any obligation or comply with any
agreement required to be performed or complied with by Landlord under this
Lease, and such failure is not cured within twenty (20) days after notice is
given to Landlord of such failure (or if such cure reasonably requires more than
twenty (20) days, if Landlord fails to commence such cure within such twenty
(20) day period or thereafter fails to actively, diligently and in good faith
prosecute such cure to completion), Landlord shall be liable to Tenant for (a)
all damages, losses and Costs suffered or incurred by Tenant as a result of such
failure, or (b) specific performance of such obligation or agreement, together
with all damages, losses and Costs suffered or incurred by Tenant as a result of
such failure. In addition, Tenant may exercise any other right or remedy
available to Tenant at law or in equity (subject, however, to the foregoing
provisions of this Paragraph 8). None of the foregoing remedies shall be
exclusive of any other remedy at law or in equity (whether existing on or
created after the date of this Lease), and all such remedies may be exercised
concurrently, independently or successively from time to time. The failure on
the part of Tenant to promptly enforce any right or to exercise any remedy under
this Lease shall not operate as a waiver of such right or remedy, and the waiver
of any default shall not constitute a waiver of any subsequent or other default.


9.    Payment of Impositions.


(a)Tenant shall, before interest or penalties are due thereon, pay and discharge
all taxes (including real and personal property, franchise, sales and rent
taxes), all charges for any easement or agreement maintained for the benefit of
any of the Leased Premises, all assessments and levies, all permit, inspection
and license fees, all rents and charges for water, sewer , utility and
communication services relating to any of the Leased Premises, and all other
public charges whether of a like or different nature, even if unforeseen or
extraordinary, imposed upon or assessed against (i) Tenant, (ii) any of the
Leased Premises, (iii) Landlord as a result of or arising in respect of the
ownership , occupancy, leasing, use or possession of any of the Leased Premises,
any activity conducted on any of the Leased Premises, or the Rent, or (iv) any
Lender by reason of any Note, Mortgage, Assignment or other document evidencing
or securing a Loan and which (as to this clause (iv) Landlord has agreed to pay
(collectively, the "Impositions"); provided, that nothing herein shall obligate
Tenant to pay (A) income, excess profits or other taxes of Landlord (or Lender)
which are determined on the basis of Landlord's (or Lender's) net income or net
worth (unless such taxes are in lieu of or a substitute for any other tax,
assessment or other charge upon or with respect to the Leased Premises which, if
it were in effect, would be payable by Tenant under the provisions hereof or by
the terms of such tax, assessment or other charge), (B) any estate, inheritance,
succession, gift or similar tax imposed on Landlord or (C) any capital gains or
other tax imposed on Landlord in connection with the sale of the Leased Premises
to any Person (other than transfer taxes, or recording taxes or charges, imposed
upon Landlord in any transfer of the Leased Premises to Tenant, which shall be
paid by Tenant) . If any Imposition may be paid in installments without interest
or penalty, Tenant shall have the option to pay such Imposition in installments;
in such event, Tenant shall be liable only for those installments which accrue
or become due and payable during the Term. Tenant shall prepare and file all tax
reports required by governmental authorities which relate to the Impositions.
Tenant shall deliver to Landlord (1) copies of all settlements and notices
pertaining to the Impositions which may be issued by any governmental authority
within ten (10) days after Tenant's receipt thereof, (2) receipts for payment of
all taxes required to be paid by Tenant hereunder within thirty (30) days after
the due date


13

--------------------------------------------------------------------------------





thereof and (3) receipts for payment of all other Impositions within ten (10)
days after Landlord's request therefor.


(b)Landlord shall have the right at any time and from time to time during the
Term to require Tenant to pay to Landlord an additional monthly sum (each an
"Escrow Payment") sufficient to pay the Escrow Charges (as hereinafter defined)
as they become due. As used herein, "Escrow Charges" shall mean real estate
taxes on the Leased Premises or payments in lieu thereof and premiums on any
insurance required by this Lease. Landlord shall reasonably determine the amount
of the Escrow Charges and of each Escrow Payment. The Escrow Payments may be
commingled with other funds of Landlord or other Persons and no interest thereon
shall be due or payable to Tenant. Landlord shall apply the Escrow Payments to
the payment of the Escrow Charges in such order or priority as Landlord shall
determine or as required by law. If at any time the Escrow Payments theretofore
paid to Landlord shall be insufficient for the payment of the Escrow Charges,
Tenant, within thirty (30) days after Landlord's demand therefor, shall pay the
amount of the deficiency to Landlord. Notwithstanding the foregoing, however,
Landlord waives the requirement that Escrow Payments be made to Landlord to the
same extent that Lender waives any requirements that Escrow Charges be escrowed
with Lender. Landlord shall exert its best efforts to cause any Lender to waive
any such requirement.


10.    Compliance with Laws and Easement Agreements; Environmental Matters.


(a)Tenant shall, at its expense, comply with and conform to, and cause any other
Person occupying any part of the Leased Premises to comply with .and conform to,
all Insurance Requirements and Legal Requirements (including all applicable
Environmental Laws). Tenant shall not at any time (i) cause, permit or suffer to
occur any Environmental Violation or (ii) permit any sublessee, assignee or
other Person occupying the Leased Premises under or through Tenant to cause,
permit or suffer to occur any Environmental Violation.


(b)Tenant, at its sole cost and expense, will at all times promptly and
faithfully abide by, discharge and perform all of the covenants, conditions and
agreements contained in any Easement Agreement on the part of' Landlord or the
occupier to be kept and performed thereunder. Tenant, as lessee of the Leased
Premises, will not alter, modify, amend or terminate any Easement Agreement,
give any consent or approval thereunder, or enter into any new Easement
Agreement without, in each case, the prior written consent of Landlord. The
preceding sentence shall not limit Tenant in any way in acting in Tenant's
capacity as the owner of any adjacent real property, as to that property, even
if the Leased Premises are also included with in the document or instrument
concerned.


(c)Upon prior written notice from Landlord, Tenant shall permit such persons as
Landlord may designate ("Site Reviewers") to visit the Leased Premises and
perform, as agents of Tenant, environmental site investigations and assessments
("Site Assessments") on the Leased Premises for the purpose of determining
whether there exists on the Leased Premises any Environmental Violation or any
condition which could result in any Environmental Violation. Such Site
Assessments may include both above and below the ground testing for
Environmental Violations and such other tests as may be necessary, in the
opinion of the Site Reviewers, to conduct the Site Assessments provided that the
Leased Premises are in each case restored to their original condition prior to
such testing. Tenant shall supply to the Site Reviewers such historical and
operational information regarding the Leased Premises as may be reasonably
requested by the Site Reviewers to facilitate the Site Assessments and shall
make available for meetings with the Site Reviewers appropriate personnel having
knowledge of such matters.


Tenant shall pay for the cost of the following Site Assessments:


(i)
any Site Assessment where there is reasonable cause by Landlord to suspect an
Environmental Violation;





14

--------------------------------------------------------------------------------





(ii)
any Site Assessment undertaken by Landlord for any reason whatsoever (but so
long as no Event of Default has occurred and is continuing Tenant need not pay
the cost of a Site Assessment conducted more frequently than once every five
years); and



(iii)
any site Assessment required by a Lender, provided, however, that Landlord shall
exert its best efforts to minimize the frequency and cost thereof.



(d)If an Environmental Violation occurs or is found to exist and, in Landlord's
reasonable judgment, the cost of remediation of the same is likely to exceed
$25,000, Tenant shall provide to Landlord, within thirty (30) days after
Landlord's request there for, adequate assurances that Tenant will effect such
remediation in accordance with applicable Environmental Laws.


(e)Notwithstanding any other provision of this Lease, if an Environmental
Violation occurs or is found to exist and the Term terminates or expires prior
to the completion of all required remedial action in accordance with applicable
Environmental Laws, Tenant shall nevertheless have the obligation to complete
such action even though the Term has terminated or expired. Landlord shall have
a cause of action for damages against Tenant if Landlord is unable to sell or
rent the Leased Premises at market values as a result of such uncured
Environmental Violation.


(f)If Tenant fails to comply with any requirement of any Environmental Law in
connection with any Environmental Violation which occurs or is found to exist,
Landlord shall have the right (but no obligation) to take any and all actions as
are necessary to so comply.


(g)Tenant shall notify Landlord immediately after becoming aware of any
Environmental Violation (or alleged Environmental Violation) or noncompliance
with any of the covenants contained in this Paragraph 10 and shall forward to
Landlord immediately upon receipt thereof copies of all orders, reports,
notices, permits, applications or other communications relating to any such
violation or noncompliance.


(h)All future leases, subleases or concession agreements relating to the Leased
Premises entered into by Tenant shall contain covenants of the other party
thereto which are identical to the covenants contained in this Paragraph 10.


11. Liens; Recording.


(a)Tenant shall not, directly or indirectly, create or permit to be created or
to remain and shall promptly discharge or remove any lien, levy or encumbrance
on any of the Leased Premises or on any Rent or any other sums payable by Tenant
under this Lease, other than any Mortgage or Assignment, the Permitted
Encumbrances and any mortgage, lien, encumbrance or other charge created by or
resulting from any act or omission of Landlord or its successors or assigns
(including any person acquiring fee title to the Leased Premises). NOTICE IS
HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR
OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR UNDER TENANT, AND THAT NO
MECHANICS ' OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL
ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO ANY OF THE LEASED
PREMISES. LANDLORD MAY AT ANY TIME POST ANY NOTICES ON THE LEASED PREMISES
REGARDING SUCH NON-LIABILITY OF LANDLORD.


(b)Tenant shall execute, deliver and record, file or register (collectively,
"record") all such instruments as may be required or permitted by any present or
future Law in order to evidence the respective interests of Landlord and Tenant
in the Leased Premises, and shall cause a memorandum of this Lease (or, if such
a memorandum cannot be recorded, this Lease), and any supplement hereto or
thereto, to


15

--------------------------------------------------------------------------------





be recorded in such manner and in such places as may be required or permitted by
any present or future Law in order to protect the validity and priority of this
Lease. Such memorandum shall be recorded prior to recordation of the Mortgage
from Landlord to First Interstate.


12. Maintenance and Repair.


(a)Tenant shall at all times maintain the Leased Premises in as good repair and
appearance as they are in on the Completion Date and fit to be used for their
intended use in accordance with the better of the practices generally recognized
as then acceptable by other companies in its industry or observed by Tenant with
respect to the other real properties owned or operated by it, and, in the case
of the Equipment, in as good mechanical condition as it was on the later of the
date hereof or the date of its installation, except for ordinary wear and tear.
Tenant shall take every other commercially reasonable action necessary or
appropriate for the preservation and safety of the Leased Premises. Tenant shall
promptly make all Alterations of every kind and nature, whether foreseen or
unforeseen, which may be required to comply with the foregoing requirements of
this Paragraph 12(a). Landlord shall not be required to make any Alteration,
whether foreseen or unforeseen, or to maintain any of the Leased Premises in any
way, and Tenant hereby expressly waives any right which may be provided for in
any Law now or hereafter in effect to make Alterations at the expense of
Landlord or to require Landlord to make Alterations. Any Alteration made by
Tenant pursuant to this Paragraph 12 shall be made in conformity with the
provisions of Paragraph 13.


(b)If any Improvement, now or hereafter constructed, shall (i) encroach upon any
setback or any property, street or right-of-way adjoining the Leased Premises,
(ii) violate the provisions of any restrictive covenant affecting the Leased
Premises (iii) hinder or obstruct any easement or right-of-way to which any of
the Leased Premises is subject or (iv) impair the rights of others in, to or
under any of the foregoing, Tenant shall, promptly after receiving notice or
otherwise acquiring knowledge thereof, either (A) obtain from all necessary
parties waivers or settlements of all claims, liabilities and damages resulting
from each such encroachment, violation, hindrance, obstruction or impairment,
whether the same shall affect Landlord, Tenant or both, or (B) take such action
as shall be necessary to remove all such encroachments, hindrances or
obstructions and to end all such violations or impairments, including, if
necessary, making Alterations.


13.    Alterations and Improvements.


(a)Tenant shall have the right, without the consent of Landlord, to (i) make
Alterations to the Leased Premises for a cost of not more than $1,500,000 for
any Alteration or series of related Alterations, or (ii) install equipment in
the Improvements so long as an Event of Default does not exist and the value or
utility of the Improvements is not diminished thereby. Other than Alterations
required by Paragraphs 12 and 17 and the New Improvements, any additions to the
Improvements or Alterations in excess of $1,500,000 per Alteration or series of
related Alterations shall require the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed.


(b)If Tenant makes any Alterations pursuant to this Paragraph 13 or Paragraph 37
or as required by Paragraph 12 or 17 (such Alterations and actions being
hereinafter collectively referred to as "Work”), whether or not Landlord's
consent is required, then (i) the market value of the Leased Premises shall not
be lessened by any such Work, (ii) all such Work shall be performed by Tenant in
a good and workmanlike manner, (iii) all such Work shall be expeditiously
completed in compliance with all Legal Requirements, (iv) all such Work shall
comply with the Insurance Requirements, (v) if any such Work involves the
replacement of Equipment or parts thereto, all replacement Equipment or parts
shall have a value and useful life at least equal to the value and useful life
of the Equipment being replaced immediately prior to the occurrence of the event
which required its replacement and such replacements must be in good working
order and repair and in accordance with industry standards for replaced
equipment, (vi) Tenant shall promptly discharge or remove all liens filed
against any of the Leased Premises arising out of such


16

--------------------------------------------------------------------------------





Work, (vii) Tenant shall procure and pay for all permits and licenses required
in connection with any such Work, (viii) all such Work shall be the property of
Landlord and shall be subject to this Lease, and Tenant shall execute and
deliver to Landlord any document requested by Landlord evidencing the assignment
to Landlord of all estate, right, title and interest (other than the leasehold
estate created hereby) of Tenant or any other Person thereto or therein;
provided, however, that the foregoing item (viii) shall not apply to any Work
(which term, for the purpose of this provision, shall include any alteration,
addition, improvements or construction on the Land or in, on or about the
Improvements) which is not a repair or replacement of any of the New
Improvements, and which is readily removable without causing material damage to
the Leased Premises, which Work shall be, and at all times remain, sole property
of Tenant.


14.    Permitted Contests. Notwithstanding any other provision of this Lease,
Tenant shall not be required to (a) pay any Imposition, (b) comply with any
Legal Requirement, (c) discharge or remove any lien referred to in Paragraph 11
or 13 or (d) take any action with respect to any encroachment, violation,
hindrance, obstruction or impairment referred to in Paragraph 12 (b) (such
non-compliance with the terms hereof being hereinafter referred to collectively
as "Permitted Violations"), so long as at the time of such contest no Event of
Default exists and so long as Tenant shall contest, in good faith, the
existence, amount or validity thereof, the amount of the damages caused thereby,
or the extent of its or Landlord ' s liability therefor by appropriate
proceedings which shall operate during the pendency thereof to prevent or stay
(i) the collection of, or other realization upon, the Permitted Violation so
contested, (ii) the sale, forfeiture or loss of any of the Leased Premises or
any Rent to satisfy or to pay any damages caused by any Permitted Violation,
(iii) any interference with the use or occupancy of any of the Leased Premises,
(iv) any interference with the payment of any Rent, (v) the cancellation or
increase in the rate of any insurance policy or a statement by the carrier that
coverage will be denied or (vi) the enforcement or execution of any injunction,
order or Legal Requirement with respect to the Permitted Violation. Tenant shall
provide Landlord security which is satisfactory, in Landlord's reasonable
judgment, to assure that such Permitted Violation is corrected, including all
Costs, interest and penalties that may be incurred or become due in connection
therewith. While any proceedings which comply with the requirements of this
Paragraph 14 are pending and the required security is held by Landlord, Landlord
shall not have the right to correct any Permitted Violation thereby being
contested unless Landlord is required by law to correct such Permitted Violation
and Tenant's contest does not prevent or stay such requirement as to Landlord.
Each such contest shall be promptly and diligently prosecuted by Tenant to a
final conclusion, except that Tenant, so long as the conditions of this
Paragraph 14 are at all times complied with, has the right to attempt to settle
or compromise such contest through negotiations. Tenant shall pay any and all
losses, judgments, decrees and Costs in connection with any such contest and
shall, promptly after the final determination of such contest, fully pay and
discharge the amounts which shall be levied, assessed, charged or imposed or be
determined to be payable therein or in connection therewith, together with all
penalties, fines, interest and Costs thereof or in connection therewith, and
perform all acts the performance of which shall be ordered or decreed as a
result thereof. No such contest shall subject Landlord to the risk of any civil
or criminal liability.


15.    Indemnification.


(a)Tenant shall pay, protect, indemnify, save and hold harmless Landlord,
Corporate Property Associates 11 Incorporated ("CPA 11"), W. P. Carey & Co.,
Inc., Carey Property Advisors, Carey Fiduciary Advisors, Inc., and their
respective officers, directors and agents (each an "Indemnitee" ) from and
against any and all liabilities, losses, damages (including punitive damages),
penalties, Costs, causes of action, suits, claims, demands or judgments of any
nature whatsoever, without regard to the form of action and whether based on
strict liability, gross negligence, negligence or any other theory of recovery
at law or in equity, arising from (i) any matter pertaining to the use, non-use,
occupancy, operation, condition, design, construction, maintenance, repair or
restoration of the Leased Premises, (ii) any casualty in any manner arising from
the Leased Premises, whether or not Landlord has or should have knowledge or
notice of any defect or condition causing or contributing to said casualty,
(iii) any violation by Tenant of any provision of this Lease, any contract or
agreement to which Tenant is a party, any Legal Requirement or any Permitted
Encumbrance or (iv) any alleged, threatened or actual Environmental Violation on
the Leased Premises or by Tenant, including (A) liability for response costs and
for costs of removal and remedial action incurred by the United States
Government, any state or local governmental unit or any other Person, or damages


17

--------------------------------------------------------------------------------





from injury to or destruction or loss of natural resources, including the
reasonable costs of assessing such injury, destruction or loss, incurred
pursuant to Section 107 of CERCLA, or any successor section or act or provision
of any similar state or local Law, ( B ) liability for costs and expenses of
abatement, correction or clean-up, fines, damages, response costs or penalties
which arise from the provisions of any of the other Environmental Laws and (C)
liability for personal injury or property damage arising under any statutory or
common-law tort theory, including damages assessed for the maintenance of a
public or private nuisance or for carrying on of a dangerous activity, or (v)
any obligation of Landlord to indemnify a Lender with respect to matters
described in clauses (i) through (iv) above.


Landlord shall pay, protect, indemnify, save and hold harmless Tenant from and
against any and all liabilities, losses, damages (including punitive damages),
penalties, Costs, causes of
action, suits, claims, demands or judgments of any nature whatsoever, without
regard to the form of action and whether based on strict liability, gross
negligence, negligence or any other theory of recovery at law or in equity
arising from any violation by Landlord of paragraph 4 (b) of this Lease.


Notwithstanding the foregoing provisions of this Paragraph 15 (a) to the
contrary, such provisions shall not be construed to result in the
indemnification of any Person with respect to
affirmative acts of such Person constituting negligence or an intentional tort.


(b)    In case any action or proceeding is brought against either Landlord or
Tenant by reason of any such claim, such Person may either (i) if a conflict
would exist if such Person was represented by counsel retained by the other
pursuant to Paragraph 15 (b) (ii), retain its own counsel and defend such action
(it being understood that the other Person may employ counsel of its choice to
monitor the defense of any such action), but Landlord (if an Indemnitee) will
not retain its own counsel without first consulting with Tenant as to Tenant's
choice of counsel to be retained pursuant to Paragraph 15 (b) (ii ), or (ii)
notify the other Person to resist or defend such action or proceeding by
retaining counsel reasonably satisfactory to such Person, and such Person will
cooperate and assist in the defense of such action or proceeding if reasonably
requested so to do by the other Person.


Each party hereto shall have the right to review and approve the selection of
counsel by the other party hereto pursuant to the foregoing portion of this
Paragraph 15 (b), which approval will not be unreasonably withheld.


(c)    The obligations of Tenant and Landlord under this Paragraph 15 shall
survive any termination or expiration of this Lease.


16.    Insurance.


(a)Tenant shall maintain the following insurance on or in connection with the
Leased Premises:


(i) Insurance against physical loss or damage to the Improvements and Equipment
as provided under a standard special form (previously called "All Risk”)
property policy including but not limited to flood (if the Leased Premises is in
a 100 year flood zone) in amounts not less than the actual replacement cost of
the Improvements and Equipment. Such policies shall contain replacement cost and
agreed amount endorsements and shall contain deductibles not more than
$50,000.00 per occurrence or such higher amount as may be reasonable and
customary for properties of this size, type and location in Utah and prudent
given the financial condition of Tenant.


(ii)Commercial General Liability Insurance against claims for personal and
bodily injury, death or property damage occurring on, in or as a result of the
use of the Leased Premises, in an amount not less than $3,000,000 per
occurrence/annual aggregate including Non-owned and Hired Automobile Liability
and all other coverage extensions that are usual and customary for properties of
this size, type and location in Utah provided, however, that the Landlord shall
have the right to require such higher limits as may be reasonable and customary
for properties of this size, type and location in Utah.


18

--------------------------------------------------------------------------------







(iii)Worker's Compensation Insurance complying with the rules, regulations and
requirements of the appropriate agency of the State covering all persons
employed by Tenant in connection with any work done on or about any of the
Leased Premises for which claims for death , disease or bodily injury may be
asserted against Landlord, Tenant or any of the Leased Premises or, in lieu of
such Worker's Compensation Insurance, a program of self-insurance complying with
the rules, regulations and requirements of the appropriate agency of the
state.
(iv)
[Intentionally omitted].





(v) Business Income/ Interruption Insurance to include Loss of Rents with a
period of indemnity not less than one year (or 16 months, if required by First
Interstate) from the time of loss.


(vi) During the period of construction of the New Improvements and during any
other period in which substantial Alterations at the Leased Premises are being
undertaken, Builder's Risk insurance covering the total completed value
including any "soft costs" with respect to the Improvements being altered or
repaired (on a completed value, non-reporting basis), replacement cost of work
performed and equipment, supplies and materials furnished in connection with
such construction or repair of Improvements or Equipment, together with such
"soft cost" endorsements (covering up to $500,000 of "soft costs") and General
Liability, Worker's Compensation and Automobile Liability Insurance with respect
to the Improvements being constructed, altered or repaired.


(vii) Such other or additional insurance on or in connection with any of the
Leased Premises, which at the time is usual and commonly obtained in connection
with properties similar in type of building size, type use and location in Utah
to the Leased Premises.


(b) The insurance required by Paragraph 16(a) shall be written by companies
which have a Best's rating of A:X or above and are admitted in, and approved to
write insurance policies by, the state Insurance Department for the State. The
insurance policies (i) shall be for such terms as Landlord may reasonably
approve, (ii) shall be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof and (iii) shall (except for the worker's
compensation insurance referred to in Paragraph 16(a)(iii) hereof) name
Landlord, Tenant and Lender as insured parties, as their respective interests
may appear. If said insurance or any part thereof shall expire, be withdrawn,
become void, voidable, unreliable or unsafe for any reason, including a breach
of any condition thereof by Tenant or the failure or impairment of the capital
of any insurer, or if for any other reason whatsoever said insurance shall
become reasonably unsatisfactory to Landlord, Tenant shall immediately obtain
new or additional insurance reasonably satisfactory to Landlord.


(c) All proceeds of any insurance required under clauses (i) and (vi) of
Paragraph 16(a) shall be payable to Landlord or, if required by the Mortgage, to
Lender. Each insurance policy referred to in clauses (i) and (vi) of Paragraph
16(a) shall contain standard non-contributory mortgagee clauses in favor of and
acceptable to Lender. Each policy required by any provision of Paragraph 16(a),
except clause (iii) thereof, shall provide that it may not be cancelled except
after thirty (30) days' prior notice to Landlord and Lender. Each such policy
shall also provide that any loss otherwise payable thereunder shall be payable
notwithstanding (i)any act or omission of Landlord or Tenant which might, absent
such provision, result in a forfeiture of a l l or a part of such insurance
payment, (ii) the occupation or use of any of the Leased Premises for purposes 2
5 more hazardous than those permitted by the prov1s1ons of such policy, (ii
i)any foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Mortgage, Note, Assignment or other document evidencing or
securing the Loan upon the happening of an event of default therein or (iv) any
change in title to or ownership of any of the Leased Premises.


(d) Tenant shall pay as they become due all premiums for the insurance required
by Paragraph 16(a), shall renew or replace each policy and deliver to Landlord
evidence of the payment of the full premium therefor or installment then due at
least ten (10)days prior to the expiration date of such policy, and shall
promptly deliver to Landlord photocopies of all original policies.


19

--------------------------------------------------------------------------------







(e) Anything in this Paragraph 16 to the contrary notwithstanding, any insurance
which Tenant is required to obtain pursuant to Paragraph 16(a) may be carried
under a "blanket" or umbrella policy or policies covering other properties or
liabilities of Tenant, provided that such "blanket" or umbrella policy or
policies otherwise comply with the provisions of this Paragraph 16 and provided
further that such policies shall provide for a reserved amount thereunder with
respect to the Leased Premises so as to assure that the amount of insurance
required by this Paragraph 16 will be available notwithstanding any losses with
respect to other property covered by such blanket policies. The amount of the
total insurance allocated to the Leased Premises, which amount shall be not less
than the amounts required pursuant to this Paragraph 16, shall be specified
either (i) in each such "blanket" or umbrella policy or (ii) in a written
statement, which Tenant shall deliver to Landlord, from the insurer thereunder.
The original or a certified copy of each such "blanket" or umbrella policy shall
promptly be delivered to Landlord.


(f) Tenant shall have the replacement cost and insurable value of the
Improvements and Equipment determined from time to time as required by the
replacement cost and agreed amount endorsements and shall deliver to Landlord
the new replacement cost and agreed amount endorsement or certificate evidencing
such endorsement promptly upon Tenant’s receipt thereof.


(g) Tenant shall promptly comply with and conform to (i) all provisions of each
insurance policy required by this Paragraph 16 and (ii) all requirements of the
insurers thereunder applicable to Landlord, Tenant or any of the Leased Premises
or to the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Leased Premises, even if such compliance
necessitates Alterations or results in interference with the use or enjoyment of
any of the Leased Premises.


(h) Tenant shall not carry separate insurance concurrent in form or contributing
in the event of a Casualty with that required in this Paragraph 16 unless (i)
Landlord and Lender are included therein as named insureds, with loss payable as
provided here in, and (ii) such separate insurance complies with the other
provisions of this Paragraph 1 6. Tenant shall immediately notify Landlord of
such separate insurance and shall deliver to Landlord photocopies of the
original policies therefor.


(i) All policies shall contain effective waivers by the carrier against all
claims for insurance premiums against Landlord. Landlord and Tenant waive all
rights to recover against each other and against the officers, directors,
shareholders, employees, agents, customers, invitees or business visitors of
each other for any loss or damage arising from any cause covered by any
insurance carried by the waiving party, but only to the extent of insurance
proceeds paid to such waiving party and only to the extent such waiver does not
invalidate any coverage under any such insurance. Landlord and Tenant shall
cause their respective insurance carriers to issue appropriate waivers of
subrogation rights endorsements to all policies of insurance carried in
connection with the Leased Premises.


17. Casualty and Condemnation.


(a) If any Casualty occur s, Tenant shall give Landlord and Lender immediate
notice thereof. Landlord and Lender are hereby authorized to adjust, collect and
compromise, in their discretion and upon notice to Tenant (except that no notice
to Tenant shall be required if an Event of Default has occurred and is
continuing), all claims under any of the insurance policies required by
Paragraph 16(a)(i)and (vi) (except public liability insurance claims payable to
a Person other than Tenant, Landlord or Lender) and to execute and deliver on
behalf of Tenant all necessary proofs of loss, receipts, vouchers and releases
required by the insurers. Provided that no Event of Default has occurred and is
continuing, Tenant shall be entitled to participate with Landlord and Lender in
any adjustment, collection and compromise of the Net Award payable in connection
with a Casualty. Tenant agrees to sign, upon the request of Landlord or Lender,
all such proofs of loss, receipts, vouchers and releases. If Landlord or Lender
so requests, Tenant shall adjust, collect and compromise any and all such
claims, and Landlord and Lender shall have the right to join with Tenant
therein. Any adjustment, settlement or compromise of any such claim shall be
subject to the prior written approval of Landlord and Lender, and Landlord and
Lender shall have the right to prosecute or contest, or to require Tenant to
prosecute or contest, any such claim, adjustment, settlement or compromise. Each


20

--------------------------------------------------------------------------------





insurer is hereby authorized and directed to make payment under said policies,
excluding return of unearned premiums which shall be paid to Tenant, directly to
Landlord or, if required by the Mortgage, to Lender instead of to Landlord and
Tenant jointly, and Tenant hereby appoints each of Landlord and Lender as
Tenant’s attorneys-in-fact to endorse any draft therefor.


(b) Tenant, immediately upon receiving a Condemnation Notice, shall ·notify
Landlord and Lender thereof. Landlord and Lender are authorized to collect,
settle and compromise, in their discretion (and, if no Event of Default exists,
upon notice to Tenant), the amount of any Net Award. Provided that no Event of
Default has occurred and is continuing, Tenant shall be entitled to participate
with Landlord and Lender in any Condemnation proceeding or negotiations under
threat thereof and to contest the Condemnation or the amount of the Net Award
there for. No agreement with any condemnor in settlement or under threat of any
Condemnation shall be made by Tenant without the written consent of Landlord and
Lender. Subject to the provisions of this Paragraph 17 (b), Tenant hereby
irrevocably assigns to Landlord any award or payment to which Tenant is or may
be entitled by reason of any Condemnation, whether the same shall be paid or
payable for Tenant’s leasehold interest hereunder or otherwise; but nothing in
this Lease shall impair Tenant’s right to any award or payment on account of
Tenant’s trade fixtures, equipment or other property which is not part of the
Improvements or the Equipment, moving expenses or loss of busines s, if
available, to the extent that and so long as (i)Tenant shall have the right to
make, and does make, a separate claim therefor against the condemnor and
(ii)such claim does not in any way reduce either the amount of the award
otherwise payable to Landlord for the Condemnation of Landlord’s fee interest in
the Leased Premises or the amount of the award (if any) otherwise payable for
the Condemnation of Tenant’s leasehold interest hereunder.


(c) If any Partial Casualty (whether or not insured against) or Partial
Condemnation shall occur, this Lease shall continue, notwithstanding such event,
and there shall be no abatement or reduction of any Monetary Ob1igations, except
as provided in Paragraph 17 (d)and 19 (c). Promptly after such Partial Casualty
or Partial Condemnation, Tenant, as required in Paragraph 12(a), shall commence
and diligently continue to restore the Leased Premises as nearly as possible to
their value, condition and character immediately prior to such event. Upon the
receipt by Landlord of the entire or any portion of the Net Award of such
Partial Casualty or Partial Condemnation, Landlord shall make such Net Award
available to Tenant for restoration in accordance with and subject to the
provisions of Paragraph 19(a). If any Casualty or Condemnation which is not a
Partial Casualty or Partial Condemnation shall occur, Tenant shall comply with
the terms and conditions of Paragraph 18.


(d) In the event of a Requisition of any of the Leased Premises, if any Net
Award payable by reason of such Requisition is (i) retained by Landlord, each
installment of Basic Rent payable on or after the date on which the Net Award is
paid to Landlord shall be reduced by a fraction, the denominator of which shall
be the total amount of all Basic Rent due from such date to and including the
last Basic Rent Payment Date for the then existing Term and the numerator of
which shall be the amount of such Net Award retained by Landlord, or (ii)paid to
Lender, then each installment of Basic Rent thereafter payable shall be reduced
in the same amount as payments are reduced under the Note until such Net Award
has been applied in full or until the Term has expired, whichever first occurs.
Landlord will use its best efforts to cause Lender to change the amortization
payments on its Loan if a Net Award is paid to Lender. Upon Lease termination,
the difference between Total Benefits (as hereinafter defined) and the amount of
Basic Rent reductions actually received by Tenant through the date of Lease
termination shall be paid to Tenant so long as no Event of Default has occurred
and is continuing. As used herein, "Total Benefits" shall mean the Present Value
of the benefit Tenant would have received under clause (i) of this subparagraph
(d) if the Net Award had been paid to Landlord and applied as described in said
clause (i).


18. Termination Events.


(a) If (i) the entire Leased Premises shall be taken by a Taking, or (ii)at any
time following the Completion Date, any substantial portion of the Leased
Premises shall be taken by a Taking or all or any substantial portion of the
Leased Premises shall be damaged or destroyed by a Casualty following the
Completion Date and in such case, within sixty (6 0)days after such event Tenant
certifies and covenants to Landlord that Tenant will forever abandon operations
at the Leased Premises (each of the events described in the above clauses (i)and
(ii)shall hereinafter be


21

--------------------------------------------------------------------------------





referred to as a "Termination Event"), then (x) in the case of (i)above, Tenant
shall be obligated, within sixty (60)days after such Taking, and (y)in the case
of (ii)above, Tenant shall have the option, within sixty (6 0 ) days after such
Taking o r sixty (6 0)days after the Casualty, as the case may be, to give to
Landlord written notice of the Tenant’s option to terminate this Lease (a
"Termination Notice")in the form described in Paragraph 18 (b).


(b) A Termination Notice shall contain (i) notice of Tenant’s intention to
terminate this Lease on the first Basic Rent Payment Date which occurs at least
ninety (90)days after the Fair Market Value Date (the "Termination Date"), (ii)
a binding and irrevocable offer of Tenant to pay to Landlord the Termination
Amount and (iii)if the Termination Event is an event described in Paragraph
18(a)(ii), the certification and covenants described therein and a certified
resolution of the Board of Directors of Tenant authorizing the same. Promptly
upon the delivery to Landlord of a Termination Notice, Landlord and Tenant shall
commence to determine the Fair Market Value of the Leased Premises.


(c) If Landlord shall reject such offer to terminate this Lease by written
notice to Tenant (a "Rejection"), which Rejection shall contain the written
consent of Lender, not later than sixty (60) days following the Fair Market
Value Date, then this Lease shall terminate on the Termination Date, subject to
paragraph 10(e); provided that, if Tenant has not satisfied all obligations to
pay Basic Rent, taxes, Additional Rent previously agreed by Landlord and tenant
to be due, and the cost of any work or Alterations (subject to Tenant' s rights
under Paragraph 14) which have arisen on or prior to the Termination Date
(collectively, "Remaining Obligations") on the Termination Date, then Landlord
may, at its option, extend the date on which this Lease may terminate to a date
after the Termination Date on which Tenant has satisfied all Remaining
Obligations. Upon such termination (i) all obligations of Tenant hereunder shall
terminate except for any Surviving Obligations, (ii)Tenant shall immediately
vacate and shall have no further right, title or interest in or to any of the
Leased Premises and (iii) the Net Award shall be retained by Landlord.


(d) Unless Tenant shall have received a Rejection not later than the sixtieth
(60th) day following the Fair Market Value Date, Landlord shall be conclusively
presumed to have accepted such offer. If such offer is accepted by Landlord
then, on the Termination Date, Tenant shall pay to Landlord the Termination
Amount and shall pay to the proper party all Remaining Obligations, and Landlord
shall (i) convey to Tenant the Leased Premises or the remaining portion thereof,
if any, and (ii) pay to or assign to Tenant its entire interest in and to the
Net Award, all in accordance with Paragraph 2 0. If the foregoing provisions of
this Paragraph 18(d) shall apply, the provisions of Paragraph 19 shall be
inapplicable.


19. Restoration; Reduction of Rent.


(a) Subject to paragraph 18(d), if a Net Award is made available by Landlord for
the restoration of any of the Leased Premises, Landlord (or Lender if required
by any Mortgage) shall hold such Net Award in a fund (the "Restoration Fund")
and disburse amounts from the Restoration Fund only in accordance with the
following conditions :


(i) prior to commencement of restoration, (A) the architects, contract s,
contractors, plans and specifications for the restoration shall have been
approved by Landlord, such approval not to be unreasonably withheld or delayed,
(B) Landlord and Lender shall be provided with acceptable performance and
payment bonds which insure satisfactory completion of and payment for the
restoration, are in an amount and form and have a surety acceptable to Landlord,
and name Landlord and Lender as additional dual obligees, and (C) appropriate
waivers of mechanics' and materialmen’s liens shall have been filed;


(ii) at the time of any disbursement, no Event of Default shall exist and,
subject to paragraph 14, no mechanics’ or materialmen’s liens shall have been
filed against any of the Leased Premises and remain undischarged;


(iii)disbursements shall be made from time to time in an amount not exceeding
the cost of the work completed since the last disbursement, upon receipt of (A)
satisfactory evidence, including architects' certificates, of


22

--------------------------------------------------------------------------------





the stage of completion, the estimated total cost of completion and performance
of the work to date in a good and workmanlike manner in accordance with the
contracts, plans and specification's, (B) waivers of liens, (C) contractors’
sworn statements as to completed work and the cost thereof for which payment is
requested, (D) a satisfactory bringdown of title insurance and (E) other
evidence of cost and payment so that Landlord can verify that the amounts
disbursed from time to time are represented by work that is completed, in place
and free and clear of mechanics' and materialmen' s lien claims;


(iv) each request for disbursement shall be accompanied by a certificate of
Tenant, signed by the president or a vice president of Tenant, describing the
work for which payment is requested, stating the cost incurred in connection
therewith, stating that Tenant has not previously received payment for such work
and, upon completion of the work, also stating that the work has been fully
completed and complies with the applicable requirements of this Lease;


(v) Landlord may retain ten percent (10 %)of the restoration fund until the
restoration is fully completed;


(vi) the Restoration Fund may be commingled with Landlord’s other funds and
shall not bear interest; and


(vii) such other reasonable conditions as Landlord or Lender may impose.


(b) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of completing the restoration work free and clear of all
liens exceeds the amount of the Net Award available for such restoration, the
amount of such excess shall, upon demand by Landlord, be paid by Tenant to
Landlord to be added to the Restoration Fund. Any sum so added by Tenant which
remains in the Restoration Fund upon completion of restoration shall be refunded
to Tenant. For purposes of determining the source of funds with respect to the
disposition of funds remaining after the completion of restoration, the Net
Award shall be deemed to be disbursed prior to any amount added by Tenant.


(c) If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Paragraph 9 (b), such sum (the
"Remaining Sum") shall be retained by Landlord or, if required by a Note, or
Mortgage, paid by Landlord to a Lender. If the Remaining Sum is (i) retained by
Landlord, each installment of Basic Rent payable on or after the Retention Date
shall be reduced by a fraction, the denominator of which shall be the total
amount of all Basic Rent due from such date to and including the last Basic Rent
Payment Date for the then existing Term and the numerator of which shall be the
Remaining sum, or (ii) paid to Lender, then each installment of Basic Rent
thereafter payable shall be reduced in the same amount as payments are reduced
under any Note if the Loan corresponding to such Note is reamortized to reflect
such payment, in each case until such Remaining Sum has been applied in full or
until the Term has expired, whichever occurs first. Landlord will use its best
efforts to cause Lender to change the amortization payments on its Loan if a Net
Award is paid to Lender. Upon Lease termination, the difference between Total
Benefits (as hereinafter defined) and the amount of Basic Rent reductions
actually received by Tenant shall be paid to Tenant so long as no Event of
Default has occurred and is continuing. As used herein, "Total Benefits" shall
mean the Present Value of the benefit Tenant would have received under clause
(i) of this subparagraph (c) if the Net Award had been paid to Landlord and
applied as described in said clause (i).


20. Procedures Upon Purchase.


(a) If the Leased Premises is purchased by Tenant pursuant to any provision of
this Lease, Landlord need not convey any better title thereto than that which
was conveyed to Landlord, and Tenant shall accept such title, subject, however,
to the Permitted Encumbrances and to all other liens, exceptions and
restrictions on, against or relating to any of the Leased Premises created by
Tenant or (with respect to non-monetary encumbrances) with Tenant’s written
consent and to all applicable Laws, but free of the lien of and security
interest created by any Mortgage or Assignment and liens, exceptions and
restrictions on, against or relating to the Leased Premises which


23

--------------------------------------------------------------------------------





have been created by or resulted from acts of Landlord or any Person claiming
by, through or under Landlord after the date of this Leas e, unless the same are
Permitted Encumbrances or customary utility easements benefiting the Leased
Premises or were created as a result of a default by Tenant under this Lease.


(b)Upon the date fixed for any such purchase of the Leased Premises pursuant to
any provision of this Lease (any such date the "Purchase Date"), Tenant shall
pay to Landlord, or to any Person to whom Landlord directs payment, the Relevant
Amount therefor specified herein, in Federal Funds, less any credit of the Net
Award received and retained by Landlord or a Lender allowed against the Relevant
Amount, and Landlord shall deliver to Tenant (i) a special warranty deed which
describes the premises being conveyed and conveys the title thereto as provided
in Paragraph 20(a), together with a standard coverage policy of title insurance
covering the Leased Premises in the amount of the Relevant Amount (with Landlord
and Tenant to equally split the cost of such title policy) (ii) such other
instruments as shall be necessary to transfer to Tenant or its designee any
other property (or rights to any Net Award not yet received by Landlord or a
Lender) then required to be sold by Landlord to Tenant pursuant to this Lease
and (iii) any Net Award received by Landlord, not credited to Tenant against the
Relevant Amount and required to be delivered by Landlord to Tenant pursuant to
this Lease; provided, that if any Rent payable to Landlord remains outstanding
on such date, then Landlord may deduct from the Net Award the amount of such
Rent. If on the Purchase Date any such Rent remains outstanding and (a) no Net
Award is payable to Tenant by Landlord then Tenant shall pay to Landlord on the
Purchase Date the amount of such Rent and (b) if a Net Award is payable to
Tenant but is less than the amount of such Rent then Tenant shall pay to
Landlord on the Purchase Date the amount of such Rent in excess of the amount of
any such Net Award received by Landlord. Upon the completion of such purchase,
this Lease and all obligations and l i abilities of Tenant hereunder shall
terminate, except any surviving Obligations.


(c) If the completion of such purchase shall be delayed after (i)the Termination
Date, in the event of a purchase pursuant to Paragraph 18 or, (ii) the date
scheduled for such purchase, in the event of a purchase under any other
provision of this Lease then Rent shall continue to be due and payable until
completion of such purchase.


(d) Any prepaid Monetary Obligations paid to Landlord shall be prorated as of
the Purchase Date, and the prorated unapplied balance shall be deducted from the
Relevant Amount due to Landlord; provided, that no apportionment of any
Impositions shall be made upon any such purchase.


21. Assignment and Subletting; Prohibition against Leasehold Financing.


(a) Tenant may not assign this Lease, whether by operation of law or otherwise,
or sublet any of the Leased Premises at any time to any other Person without the
prior written consent of Landlord; provided, however, that Tenant may, with
prior or concurrent notice to Landlord but without the written consent of
Landlord, enter into one or more subleases covering (in the aggregate) 50% or
less of the Leased Premises or assign the Lease to an entity in which Tenant has
an ownership interest (directly or indirectly) of more than 50%.


If Tenant assigns all its rights and interest under this Lease, the assignee
under such assignment shall expressly assume all the obligations of Tenant
hereunder, actual or contingent, including obligations of Tenant which may have
arisen on or prior to the date of such assignment, by a written instrument
delivered to Landlord at the time of such assignment. Each sublease of any of
the Leased Premises shall be subject and subordinate to the provisions of this
Lease. No assignment or sublease made as permitted by this Paragraph 21 shall
affect or reduce any of the obligations of Tenant hereunder, and all such
obligations shall continue in full force and effect as obligations of a
principal and not as obligations of a guarantor, as if no assignment or sublease
had been made. No assignment or sublease shall impose any additional obligations
on Landlord under this Lease.


(b) Tenant shall, within ten (10)days after the execution and delivery of any
assignment or sublease consented to by Landlord, deliver a duplicate original
copy thereof to Landlord which, in the event of an assignment, shall be in
recordable form.




24

--------------------------------------------------------------------------------





(c) As security for performance of its obligations under this Lease, Tenant
hereby grants, conveys and assigns to Landlord all right, title and interest of
Tenant in and to all subleases now in existence or hereinafter entered into for
any or all of the Leased Premises, any and all extensions, modifications and
renewals thereof and all rents, issues and profits therefrom. Landlord hereby
grants to Tenant a license to collect and enjoy all rents and other sums of
money payable under any sublease of any of the Leased Premises, provided,
however, that Landlord shall, following occurrence of an Event of Default, have
the absolute right at any time upon notice to Tenant and any subtenants to
revoke said license and to collect such rents and sums of money and to retain
the same. With respect to subleases requiring Landlord’s prior written consent,
Tenant shall not consent t o, cause or allow any material modification or
material alteration of any of the terms, conditions or covenants of any of the
subleases without the prior written approval of Landlord, which consent shall
not be unreasonably withheld, nor shall Tenant accept any rents more than thirty
(30) days in advance of the accrual thereof nor do nor permit anything to be
done, the doing of which, nor omit or refrain from doing anything, the omission
of which, will or could be a breach of or default in the terms of any of the
subleases.


(d) Tenant shall not have the power to mortgage, pledge or otherwise encumber
its interest under this Lease or any sublease of the Leased Premises, and any
such mortgage, pledge or encumbrance made in violation of this Paragraph 21
shall be void.


(e)Subject to Paragraph 36, Landlord may sell or transfer the Leased Premises at
any time without Tenant’s consent to any third party (each a "Third Party
Purchaser "). In the event of any such transfer, Tenant shall attorn to any
Third Party Purchaser as Landlord so long as such Third Party Purchaser and
Landlord notify Tenant in writing of such transfer. At the request of Landlord,
Tenant will execute such documents confirming the agreement referred to above
and an estoppel certificate described in paragraph 25.


22. Events of Default.


(a) The occurrence of any one or more of the following (after expiration of any
applicable cure period as provided in Paragraph 2 2 (b)) shall, at the sole
option of Landlord, constitute an "Event of Default" under this Lease:


(i) a failure by Tenant to make any payment of any Monetary Obligation,
regardless of the reason for such failure;


(ii) a failure by Tenant duly to perform and observe, or a violation or breach
of, any provision of the Warrant Agreement or other provision hereof not
otherwise specifically mentioned in this Paragraph 22(a);


(iii) any representation or warranty made by Tenant herein or in any
certificate, demand or request made pursuant hereto proves to be incorrect, now
or hereafter, in any material respect;


(iv) [intentionally omitted]


(v) [intentionally omitted]


(vi) [intentionally omitted]


(vii) Tenant shall breach any Covenant;


(viii) Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B)seek or consent to the appointment of a receiver or trustee for itself or for
the Leased Premises, { C)file a petition seeking relief under the bankruptcy or
other similar laws of the United states, any state or any jurisdiction, (D) make
a general assignment for the benefit of creditors, or (E)be unable to pay its
debts as they mature;




25

--------------------------------------------------------------------------------





(ix) a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or for any of the Leased
Premises or approving a petition filed against Tenant which seeks relief under
the bankruptcy or other similar laws of the United states, any state or any
jurisdiction, and such order, judgment or decree shall remain undischarged or
unstayed sixty (60)days after it is entered;


(x) the Leased Premises shall have been vacated or abandoned;


(xi) Tenant shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution:


(xii) the estate or interest of Tenant in any of the Leased Premises shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within sixty (60) days after it is made;


(xiii) a failure by Tenant to maintain in effect any other license or permit
necessary for the use, occupancy or operation of the Leased Premises;


(xiv) Tenant shall sell or transfer all or substantially all of its assets; or


(xv) an Event of Default (as defined in the shall occur under the Construction
Agency Agreement) shall occur under the Agency Agreement.


(b) If the default consists of a default specified in clauses (x), (xi) or (xiv)
of Paragraph 22(a), the applicable cure period shall be five (5) business days
from the date on which notice is given to Tenant. If the default consists of any
other default specified in Paragraph 22 (a), the applicable cure period shall be
twenty (20) days from the date on which notice is given or, if the default
cannot be cured within such twenty (20) day period, the cure period shall be
extended for the period required to cure the default, provided that Tenant shall
commence to cure the default within the said twenty-day period and shall
actively, diligently and in good faith proceed with and in good faith proceed
with and continue the curing of the default until it shall be fully cured.


23.    Remedies and Damages Upon Default.


(a)If an Event of Default shall have occurred and is continuing, Landlord shall
have the right, at its sole option, then or at any time thereafter, to exercise
its remedies and to collect damages from Tenant in accordance with this
Paragraph 23, without demand upon or notice to Tenant except as otherwise
provided in Paragraph 22(b) and this Paragraph 23.


(i)Landlord may give Tenant notice of Landlord ' s intention to terminate this
Lease on a date specified in such notice. Upon such date, this Lease, the estate
hereby granted and all rights of Tenant hereunder shall expire and terminate.
Upon such termination, Tenant shall immediately surrender and deliver possession
of the Leased Premises to Landlord in accordance with Paragraph 26. If Tenant
does not so surrender and deliver possession of the Leased Premises, Landlord
may re-enter and repossess the Leased Premises, with or without legal process,
by peaceably entering the Leased Premises and changing locks or by summary
proceedings, ejectment or any other lawful means or procedure. Upon or at any
time after taking possession of the Leased Premises, Landlord may, by peaceable
means or legal process, remove any Persons or property therefrom. Landlord shall
be under no liability for or by reason of any such entry, repossession or
removal. Notwithstanding such entry or repossession, Landlord may (A) exercise
the remedy set forth in and collect the damages permitted by Paragraph
23(a)(iii) or (B) collect the damages set forth in Paragraph 23(b)(i) or
23(b)(ii).


(ii)After repossession of the Leased Premises pursuant to clause (i) above,
Landlord shall have the right to relet any of the Leased Premises to such tenant
or tenants, for such term or terms, for such rent, on such conditions and for
such uses as Landlord in its sole discretion may determine, and collect


26

--------------------------------------------------------------------------------





and receive any rents payable by reason of such reletting. Landlord may make
such Alterations in connection with such reletting as it may reasonably deem
advisable. Notwithstanding any such reletting, Landlord may collect the damages
set forth in Paragraph 23(b)(ii).


(iii)Landlord may, upon notice to Tenant, require Tenant to make an irrevocable
offer to terminate this Lease upon payment to Landlord of an amount (the
"Default Termination Amount") specified in the next sentence. The "Default
Termination Amount” shall be the greatest of (A) the Fair Market Value of the
Leased Premises, (B) the sum of the Acquisition Cost and Prepayment Premium
which Landlord will be required to pay in prepaying any Loan with proceeds of
the Default Termination Amount (such Prepayment Premium, however, will not
exceed that Prepayment Premium payable on a Loan in an amount of 80% of the
Acquisition Cost having a remaining term (on the closing date) not longer than
the then remaining Term, excluding extension options) or (C) an amount equal to
the Present Value of the entire Basic Rent from the date of such purchase to the
date of expiration of the then current Term (without extensions), except that
the Present Value of Basic Rent payable during extension periods for which
Tenant has not exercised an extension option may be recovered by Landlord if
Landlord establishes (or the appraisers determine pursuant to Paragraph 29(c))
that the exercise of any one or more extension options by Tenant is more likely
than not, after taking into consideration factors including (a) Tenant's
likelihood of moving its business location out of the Salt Lake County area, (b)
improvements made by Tenant to the Leased Premises, (c) the importance of the
Leased Premises to the overall business operations of Tenant (and its
subsidiaries and affiliates), (d) the ownership or leasing by Tenant (or its
subsidiaries and affiliates) of nearby or adjacent properties, (e) then market
conditions, and (f) Tenant's then financial condition. Upon such notice to
Tenant, Tenant shall be deemed to have made such offer. Landlord and Tenant
shall promptly commence to determine Fair Market Value. Within thirty (30) days
after the Fair Market Value Date, Landlord shall accept or reject such offer. If
Landlord accepts such offer then, on the tenth (10th) business day after such
acceptance (it being understood that Tenant may extend the closing date from the
10th business day following acceptance to the 120th business day following
acceptance by payment to Landlord of a nonrefundable extension fee of $100,000,
which extension fee shall be applied toward the payment of the Default
Termination Amount) Tenant shall pay to Landlord the Default Termination Amount
and Landlord will convey the Leased Premises to Tenant or its designee in
accordance with Paragraph 20. Any rejection by Landlord of such offer shall have
no effect on any other remedy Landlord may have under this Lease.


(iv)Landlord may declare by notice to Tenant the entire Basic Rent (in the
amount of Basic Rent then in effect) for the remainder of the then current Term
to be immediately due and payable. Tenant shall immediately pay to Landlord all
such Basic Rent discounted to its Present Value, all accrued Rent then due and
unpaid, all other Monetary Obligations which are then due and unpaid and all
Monetary Obligations which arise or become due by reason of such Event of
Default (including any Costs of Landlord). Upon receipt by Landlord of all such
accelerated Basic Rent and Monetary Obligations, this Lease shall remain in full
force and effect and Tenant shall have the right to possession of the Leased
Premises from the date of such receipt by Landlord to the end of the Term, and
subject to all the provisions of this Lease, including the obligation to pay all
increases in Basic Rent and all Monetary Obligations that subsequently become
due, except that (A) no Basic Rent which has been prepaid hereunder shall be due
thereafter during the said Term, (B) Tenant shall have no option to extend or
renew the Term and (C) Tenant shall have no further rights under Paragraph 35.


(b)    The following constitute damages to which Landlord shall be entitled if
Landlord exercises its remedies under Paragraph 23(a)(i) or 23(a)(ii):


(i)    If Landlord exercises its remedy under Paragraph 23(a)(i) but not its
remedy under Paragraph 23(a)(ii) (or attempts to exercise such remedy and is
unsuccessful in reletting the Leased Premises) then, upon written demand from
Landlord, Tenant shall pay to Landlord, as liquidated and agreed final damages
for Tenant's default and in lieu of all current damages beyond the date of such
demand (it being agreed that it would be impracticable or extremely difficult to
fix the actual damages), an amount equal to the Present Value of the excess,


27

--------------------------------------------------------------------------------





if any, of (A) all Basic Rent from the date of such demand to the date on which
the then current Term (without further extension) is scheduled to expire
hereunder in the absence of any earlier termination, re-entry or repossession
over (B) the then fair market rental value of the Leased Premises for the same
period. Tenant shall also pay to Landlord all of Landlord's Costs in connection
with the repossession of the Leased Premises and any attempted reletting
thereof, including all reasonable attorneys' fees.


(ii)    If Landlord exercises its remedy under Paragraph 23(a)(i) or its
remedies under Paragraph 23(a)(i) and 23(a)(ii), then Tenant shall, until the
end of what would have been the Term (without further extension) in the absence
of the termination of the Lease, and whether or not any of the Leased Premises
shall have been relet, but provided that Landlord has exercised commercially
reasonable efforts to mitigate its damages, be liable to Landlord for, and shall
pay to Landlord, as and when such amounts would otherwise have been due, as
liquidated and agreed current damages all Monetary Obligations which would be
payable under this Lease by Tenant in the absence of such termination less the
net proceeds, if any, of any reletting pursuant to Paragraph 23(a)(ii), after
deducting from such proceeds all of Landlord's Costs (including the items listed
in the last sentence of Paragraph 23(b)(i) hereof) incurred in connection with
such repossessing and reletting; provided, that if Landlord has not relet the
Leased Premises, such Costs of Landlord shall be considered to be Monetary
Obligations payable by Tenant. Tenant shall be and remain liable for all sums
aforesaid, and Landlord may recover such damages from Tenant and institute and
maintain successive actions or legal proceedings against Tenant for the recovery
of such damages. Nothing herein contained shall be deemed to require Landlord to
wait to begin such action or other legal proceedings until the date when the
Term would have expired by its own terms had there been no such Event of
Default. In connection with the foregoing provisions of this Paragraph
23(b)(ii), Tenant shall have the burden of proving that Landlord has not
exercised commercially reasonable efforts to mitigate damages. In connection
with any other provision, such burden of proof shall be allocated by applicable
law.


(c)    Notwithstanding anything to the contrary herein contained, in lieu of or
in addition to any of the foregoing remedies and damages, Landlord may exercise
any remedies and collect any damages available to it at law or in equity. If
Landlord is unable to obtain full satisfaction pursuant to the exercise of any
remedy, it may pursue any other remedy which it has hereunder or at law or in
equity.


(d)    Except as provided in Paragraph 23(b)(ii), Landlord shall not be required
to mitigate any of its damages hereunder unless required to by applicable Law.
If any Law shall validly limit the amount of any damages provided for herein to
an amount which is less than the amount agreed to herein, Landlord shall be
entitled to the maximum amount available under such Law.


(e)    No termination of this Lease, repossession or reletting of the Leased
Premises, exercise of any remedy or collection of any damages pursuant to this
Paragraph 23 shall relieve Tenant of any Surviving Obligations.


(f)    WITH RESPECT TO ANY REMEDY OR PROCEEDING HEREUNDER, LANDLORD AND TENANT
WAIVE ANY RIGHT TO A TRIAL BY JURY.


(g)    Upon the occurrence of any Event of Default, Landlord shall have the
right (but no obligation) to perform any act required of Tenant hereunder and,
if performance of such act requires that Landlord enter the Leased Premises,
Landlord may enter the Leased Premises for such purpose.


(h)    No failure of Landlord (i) to insist at any time upon the strict
performance of any provision of this Lease or (ii) to exercise any option,
right, power or remedy contained in this Lease shall be construed as a waiver,
modification or relinquishment thereof. A receipt by Landlord of any sum in
satisfaction of any Monetary Obligation with knowledge of the breach of any
provision hereof shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision hereof shall be deemed to have been made unless
expressed in a writing signed by Landlord.




28

--------------------------------------------------------------------------------





(i)    Tenant hereby waives and surrenders, for itself and all those claiming
under it, including creditors of all kinds, (i) any right and privilege which it
or any of them may have under any present or future Law to redeem any of the
Leased Premises or to have a continuance of this Lease after termination of this
Lease or of Tenant ' s right of occupancy or possession pursuant to any court
order or any provision hereof, and (ii) the benefits of any present or future
Law which exempts property from liability for debt or for distress for rent.


(j)    Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and is continuing and may
be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.


24.    Notices. All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease shall be in writing and shall be
deemed to have been given for all purposes when delivered in person or by
Federal Express or other reliable 24-hour delivery service or when delivered by
the United states mail, by registered or certified mail, return receipt
requested, postage prepaid, addressed to the other party at its address stated
above. Notwithstanding the foregoing, after the Completion Date, all notices to
Tenant shall be given to Tenant at the Leased Premises, unless Landlord is
otherwise notified in writing by Tenant. A copy of any notice given by Tenant to
Landlord shall simultaneously be given by Tenant to Reed Smith Shaw & McClay,
2500 One Liberty Place, Philadelphia, PA 19103, Attention: Chairman, Real Estate
Department. A copy of any notice given by Landlord to Tenant shall
simultaneously be given by Landlord to Kimball, Parr, Waddoups, Brown & Gee, 185
South State Street, Suite 1300, Salt Lake City, Utah 84111, Attention: Victor A.
Taylor, Esq. For the purposes of this Paragraph, any party may substitute
another address than stated above (or substituted by a previous notice) for its
address by giving fifteen (15) days' notice of the new address to the other
party, in the manner provided above.


25.    Estoppel Certificate. Tenant shall, at any time upon not less than twenty
(20) days' prior written request by Landlord, deliver to Landlord a statement in
writing, executed by the president or a vice president of Tenant, certifying (a)
that, except as otherwise specified, this Lease is unmodified and in full force
and effect, (b) the dates to which Basic Rent, Additional Rent and all other
Monetary Obligations have been paid, (c) that, to the knowledge of the signer of
such certificate and except as otherwise specified, no default by either
Landlord or Tenant exists hereunder, (d) such other matters as Landlord may
reasonably request, and (e) that, except as otherwise specified, there are no
proceedings pending or, to the knowledge of the signer, threatened, against
Tenant before or by any court or administrative agency which, if adversely
decided, would materially and adversely affect the financial condition and
operations of Tenant. Any such statements by Tenant may be relied upon by
Lender, Landlord or their assignees and by any prospective purchaser or
mortgagee of any of the Leased Premises. Any certificate required under this
Paragraph 25 shall state that, in the opinion of each person signing the same,
he has made such examination or investigation as is necessary to enable him to
express an informed opinion as to the subject matter of such certificate, and
shall briefly state the nature of such examination or investigation.


26.    Surrender. Upon the expiration or earlier termination of this Lease,
Tenant shall peaceably leave and surrender the Leased Premises to Landlord in
the same condition in which the Leased Premises was at the commencement of this
Lease, except as repaired, rebuilt, restored, altered, replaced or added to as
permitted or required by any provision of this Lease, and except for ordinary
wear and tear and except as provided in Paragraph 18. Upon such surrender,
Tenant shall (a) remove from the Leased Premises all property which is owned by
Tenant or third parties other than Landlord and (b) repair any damage caused by
such removal. Property not so removed shall become the property of Landlord, and
Landlord may thereafter cause such property to be removed from the Leased
Premises. The cost of removing and disposing of such property and repairing any
damage to any of the Leased Premises caused by such removal shall be paid by
Tenant to Landlord upon demand. Landlord shall not in any manner or to any
extent be obligated to reimburse Tenant for any such property which becomes the
property of Landlord pursuant to this Paragraph 26.


27.    No Merger of Title. There shall be no merger of the leasehold estate
created by this Lease with the fee estate in any of the Leased Premises by
reason of the fact that the same Person may acquire or hold or own, directly or
indirectly, (a) the leasehold estate created hereby or any part thereof or
interest therein and (b) the fee estate in


29

--------------------------------------------------------------------------------





any of the Leased Premises or any part thereof or interest therein, unless and
until all Persons having any interest in the interests described in (a) and (b)
above which are sought to be merged shall join in a written instrument effecting
such merger and shall duly record the same.


28.    Books and Records.


(a)    Tenant shall keep adequate records and books of account with respect to
the finances and business of Tenant generally and with respect to the Leased
Premises, in accordance with generally accepted accounting principles ("GAAP")
consistently applied, and shall permit Landlord and Lender by their respective
agents, accountants and attorneys, upon reasonable notice to Tenant, to visit
and inspect the Leased Premises and examine (and make copies of) the records and
books of account and to discuss the finances and business with the officers of
Tenant, at such reasonable times as may be requested by Landlord.


(b)    Tenant shall deliver to Landlord and to Lender within ninety (90) days of
the close of each fiscal year, annual audited financial statements of Tenant
prepared by nationally recognized independent certified public accountants.
Tenant shall also furnish to Landlord all quarterly reports of Tenant, certified
by Tenant's chief financial officer, and all filings, if any, of Form 10-K, Form
10-Q and other required filings with the Securities and Exchange Commission
pursuant to the provisions of the Securities Exchange Act of 1934, as amended,
or any other Law. All financial statements of Tenant shall be prepared in
accordance with GAAP consistently applied. All annual financial statements shall
be accompanied by an unqualified opinion of said accountants and by the
affidavit of the president or a vice president of Tenant, dated within five (5)
days of the delivery of such statement, stating that (i) the affiant knows of no
Event of Default, or event which, upon notice or the passage of time or both,
would become an Event of Default which has occurred and is continuing hereunder
or, if any such event has occurred and is continuing, specifying the nature and
period of existence thereof and what action Tenant has taken or proposes to take
with respect thereto and (ii) except as otherwise specified in such affidavit,
to the knowledge of affiant that Tenant has fulfilled all of its obligations
under this Lease which are required to be fulfilled on or prior to the date of
such affidavit.


29.    Determination of Value.


(a)    Whenever a determination of Fair Market Value is required pursuant to any
provision of this Lease, such Fair Market Value shall be determined in
accordance with the following procedure:


(i)    Landlord and Tenant shall endeavor to agree upon such Fair Market Value
within thirty (30) days after the date (the "Applicable Initial Date") on which
(A) Tenant provides Landlord with notice of its intention to terminate this
Lease and purchase the Leased Premises pursuant to Paragraph 18, (B) Landlord
provides Tenant with notice of Landlord's intention to require Tenant to make an
offer to terminate this Lease pursuant to Paragraph 23(a)(iii) or (C) Tenant
provides Landlord with notice of Tenant's intention to purchase the Leased
Premises pursuant to Paragraph 35, but as to this item (C) only, in no event
earlier than the first day of the 10th anniversary date of this Lease, as
applicable. Upon reaching such agreement, the parties shall execute an agreement
setting forth the amount of such Fair Market Value.


(ii)    If the parties shall not have signed such agreement within thirty (30)
days after the Applicable Initial Date, Tenant shall within fifty (50) days
after the Applicable Initial Date select an appraiser and notify Landlord in
writing of the name, address and qualifications of such appraiser. Within twenty
(20) days thereafter, Landlord shall select an appraiser and notify Tenant of
the name, address and qualifications of such appraiser. Such two appraisers
shall endeavor to agree upon Fair Market Value based on an appraisal made by
each of them as of the Relevant Date. If such two appraisers shall agree upon a
Fair Market Value, the amount of such Fair Market Value as so agreed shall be
binding and conclusive.


(iii)    If such two appraisers shall be unable to agree upon a Fair Market
Value within twenty (20) days after the selection of an appraiser by Landlord,
then such appraisers shall advise Landlord and Tenant of their


30

--------------------------------------------------------------------------------





respective determination of Fair Market Value and shall select a third appraiser
to make the determination of Fair Market Value, which determination shall be
binding and conclusive upon Landlord and Tenant.


(iv) If such two appraisers shall be unable to agree upon the designation of a
third appraiser within ten (10 ) days after the expiration of the twenty (20)
day period referred to in clause (iii) above, or if such third appraiser does
not make a determination of Fair Market Value within twenty (20) days after his
selection, then such third appraiser or a substituted third appraiser, as
applicable, shall, at the request of either party hereto, be appointed by the
President or Chairman of the American Arbitration Association in Salt Lake City,
Utah. The determination of Fair Market Value made by the third appraiser
appointed pursuant hereto shall be made within twenty (20) days after such
appointment. Fair Market Value shall be the average of the determination of Fair
Market Value made by the third appraiser and the determination of Fair Market
Value made by the appraiser (pursuant to Paragraph 29 (a) (iii) hereof ) whose
determination of Fair Market Value is nearest to that of the third appraiser.
Such average shall be binding and conclusive upon Landlord and Tenant.


(v) All appraisers selected or appointed pursuant to this Paragraph 29 (a) shall
(A) be independent qualified MAI appraisers (B) have no right, power or
authority to alter or modify the provisions o f this Lease, (C) utilize the
definition of Fair Market Value hereinabove set forth above, and (D) be
registered in the State if the State provides for or requires such registration.
The Cost of the procedure (including the costs and fees of the appraisers
described in this Paragraph 29 (a) above) shall be split equally between
Landlord and Tenant, except that Tenant will pay 100% of such costs if the
appraisal is being made pursuant to Paragraph 23 (a) (iii).


(b) If, by virtue of any delay, Fair Market Value is not determined by the
expiration or termination of the then current Term, then the date on which the
Term would otherwise expire or terminate shall be extended to the date specified
for termination in the particular provision of this Lease pursuant to which the
determination of Fair Market Value is being made.


(c) In determining the Fair Market Value (as encumbered by the Lease), the
appraisers shall add (a) the present value of the Rent for the remaining Term
(with assumed increases in the CPI (as defined in Exhibit D) to be determined by
the appraisers) and (b) the present value of the Leased Premises as of the end
of such Term. The appraisers shall further assume that no default then exists
under the Lease, that Tenant has complied (and will comply) with a l l
provisions of the Lease, and that Tenant has not violated (and will not violate)
any Covenants.


In determining Fair Market Value (as encumbered by the Lease) in connection with
a determination of the Default Termination Amount or the Purchase Price (as
defined in Paragraph 35), any Rent payable during future extension periods under
the Lease for which Tenant has not exercised its extension option shall be taken
into account by an appraiser in connection with such determination only if such
appraiser believes that the exercise of any one or more extension options by
Tenant is more likely than not, after taking into consideration factors
including (a) Tenant's likelihood of moving its business location out of the
Salt Lake County area, (b) improvements made by Tenant to the Leased Premises,
(c) the importance of the Leased Premises to the overall business operations of
Tenant (and its subsidiaries and affiliates), (d) the ownership or leasing by
Tenant (or its subsidiaries and affiliates) of nearby, or adjacent properties,
(e) then market conditions, and (f) Tenant's then financial condition.


30. Non-Recourse as to Landlord. Anything contained herein to the contrary
notwithstanding, any claim based on or in respect of any liability of Landlord
or Corporate Property Associates 11 Incorporated ("CPA:11") ( except as set
forth in the last sentence of this Paragraph 30) under this Lease shall be
enforced only against the Leased Premises and Landlord's interest in the rents,
issues, profits and income from the Leased Premises and not against any other
assets, properties or funds of (a) Landlord or CPA :11, (b) any director,
officer, general partner, shareholder, limited partner, employee or agent of
Landlord or CPA:11, (c) any predecessor or successor partnership or corporation
(or other entity). of landlord or CPA:11 or any of their general partners,
shareholders, officers, directors, employees or agents, either directly or
through Landlord or CPA:11 or their general partners, sharehareholders,
officers, directors, employees or agents or any predecessor or successor
partnership or corporation (or other entity), or (d) Carey Property Advisors,
Carey Fiduciary Advisors, Inc., WP. Carey & Co. Inc., and any person affiliated
with any of the foregoing, or any director, officer, employee or agent of any
thereof. The


31

--------------------------------------------------------------------------------





foregoing shall not, however, affect CPA:11's liability pursuant to any guaranty
or suretyship agreement executed by CPA:11.


31. Financing.


(a) Tenant shall pay 100% of the cost of procuring and closing the First
Interstate Loan (including the Take-Out Loan), but excluding any internal or
overhead costs of Landlord . Tenant agrees to pay, within three business days of
written demand ther.efor·, 100% o f the cost, but excluding any internal or
overhead costs of Landlord, of procuring any refinancing of the First Interstate
Loan which occurs prior to the last day of the 60th calendar month following the
Completion Date and which will result in a reduction of Basic Rent to Tenant,
except that Tenant shall pay only 75 % of such costs if the refinancing is at an
interest rate of 6% or less, and Landlord shall pay, within three business days
of written demand, the remaining 25 % of such costs. In connection with any
refinancing within such sixty (60) month period, seventy-five percent (75%) or,
if the refinancing is at an interest rate of more than 6%, one hundred percent
(100 %) of the benefit received in the reduction of monthly debt service from
the monthly debt service of the First Interstate permanent Loan (assuming the
same amortization as the First Interstate permanent Loan) shall be passed
through to Tenant by a reduction in the monthly Basic Rent on a dollar for
dollar basis.


(b) If Landlord desires to obtain or refinance any Loan, Tenant shall agree,
upon request of Landlord, to supply any such Lender with such notices and
information as Tenant is required to give to Landlord hereunder and to extend
the rights of Landlord hereunder to any such Lender and to consent to such
financing if such consent is requested by such Lender. Tenant shall execute an
estoppel certificate and a subordination, non-disturbance and attornment
agreement provided such subordination, nondisturbance and attornment agreement
also contains provisions contained in a Nondisturbance Agreement. Such
subordination, nondisturbance and attornment agreement may require Tenant to
confirm that (a) Lender and its assigns will not be liable for any
misrepresentation, act or omission of Landlord, and (b) Lender and its assigns
will not be subject to any counterclaim demand or offset which Tenant may have
against Landlord.


32. Subordination. This Lease and Tenant' s interest hereunder shall be
subordinated, by a written agreement executed by Tenant, to any Mortgage or
other security instrument hereafter placed upon the Leased Premises by Landlord,
and to any and all advances made or to be made thereunder, to the interest
thereon, and all renewals, replacements and extensions thereof, if , but only if
, each such Mortgage or other security instrument (or a separate instrument in
recordable form duly executed by the holder of any such Mortgage or other
security instrument and delivered to Tenant) shall provide for the
non-disturbance of Tenant containing the terms of a Nondisturbance Agreement.


33. Financial Covenants. Tenants hereby covenants and agrees to comply with all
the covenants and agreements described in Exhibit "E" hereto.


34. Tax Treatment; Reporting. Landlord and Tenant each shall report this
transaction consistently for Federal income tax purposes. For Federal income tax
purposes each shall report this Lease as a true lease with Landlord as the owner
of the Leased Premises and Equipment and Tenant as the lessee of such Leased
Premises and Equipment including (1) treating Landlord as the owner of the
property eligible to claim depreciation deductions under Section 167 or 168 of
the Internal Revenue Code of 1986 (the "Code") with respect to the Leased
Premises and Equipment, (2) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code , and (3) Landlord reporting the Rent payments as
rental income. To the extent the law and REIT guidelines allow, Tenant shall
receive any investment tax credits available in connection with the construction
of the New Improvements, and Landlord shall endeavor to facilitate the receipt
of such investment tax credits by Tenant.


35. Option to Purchase.


(a) Landlord does hereby give and grant to Tenant the 4 5 option to purchase the
Leased Premises for a purchase price (the "Purchase Price ") set forth below on
a date (the "Option Purchase Date") (i) on the 10th


32

--------------------------------------------------------------------------------





anniversary o f the Completion Date (or if not a business day, on the next
succeeding business day) and, if such option is not exercised, (ii) on the 25th
anniversary of the Completion Date hereof (or if not a business day, on the next
succeeding business day) , but in any event not sooner than thirty (30) days
after the Fair Market Value Date. If Tenant intends to exercise such option,
Tenant shall give written notice to Landlord to such effect not earlier than 12
months prior to, and not later than five and one-half ( 5 1/2) months prior to,
the 10th anniversary or 25th anniversary of the Completion Date, as the case may
be. Promptly upon receipt of such notice by Landlord, the parties shall commence
to determine Fair Market Value. "Purchase Price" shall mean the greater of (i)
Fair Market Value of the Leased Premises or (ii) the sum of the Acquisition Cost
and any Prepayment Premium which Landlord will be required to pay in prepaying
any Loan with proceeds of the Purchase Price (such Prepayment Premium, however ,
will not exceed that Prepayment Premium payable on a Loan in an amount of 80% of
the Acquisition Cost having a remaining term (on the Option Purchase Date) not
longer than the then remaining Term, excluding any future extension options).


(b) If Tenant shall exercise the foregoing option to purchase the Leased
Premises, on the later to occur of (i) the Option Purchase Date or (ii) the date
when Tenant has paid the Purchase Price and has satisfied all other Monetary
Obligations then liquidated and due and payable, Landlord shall convey the
Leased Premises to Tenant in accordance with Paragraph 20 hereof. If this Lease
shall terminate for any reason prior to the date originally fixed herein for the
expiration of the Term, or if Tenant shall fail to give the aforesaid notice of
intention to purchase, time being of the essence, the option provided in this
Paragraph 35 and any exercise thereof by Tenant shall cease and terminate and
shall be null and void.


(c) No option may be exercised if, on the date of the purported exercise of the
option, an Event of Default consisting of a failure to pay Basic Rent, or any
Event of Default under clauses (x), (xi) or (xiv) of Paragraph 2 2 ( a ) , has
occured and is continuing. Landlord shall have no obligation to sell the Leased
Premises to Tenant pursuant to the exercise of such option if, after the valid
exercise of such option, an Event of Default consisting of failure to pay any
Basic Rent, or any Event of Default under clauses (x), (xi) or (xiv) of
Paragraph 22 (a), has occurred and is continuing.


36. Right of First Refusal.


(a) Except as otherwise provided in Paragraph 36(e), and provided an Event of
Default does not then exist, prior to selling the Leased Premises to any Third
Party Purchaser, Landlord shall either (i) obtain a bona fide written offer from
such Third Party Purchaser to purchase the Leased Premises which is acceptable
to Landlord or (ii) enter into a contract for the sale of the Leased Premises
with a Third Party Purchaser, which contract shall be conditioned upon Tenant's
failure to exercise its right under this Paragraph 36 (a). Landlord shall give
written notice to Tenant of the offer (and Landlord's willingness to accept the
same) or contract for sale, together with a copy of the executed offer or
contract and the name and business address of the Third Party Purchaser.


For a period of forty-five (45) days following receipt of such notice, Tenant
shall have the right and option, exercisable by written notice to Landlord given
within said forty-five (45) day period, to elect to purchase the Leased Premises
at the purchase price (which, if other than the payment of money currently or on
a deferred basis, shall be deemed to be a cash purchase price equal to the fair
market value of the consideration offered) and upon all the terms and conditions
set forth in such written offer or contract for sale except that no
contingencies contained in such offer or agreement as to environmental
assessments , engineering studies , inspection of the Leased Premises, sale of
other property, state of the title to or encumbrances on the Leased Premises (it
being understood, however, that title shall be conveyed to Tenant in accordance
with Paragraph 20(a) or the state of title agreed by Landlord to be conveyed
pursuant to the offer or contract, whichever Tenant elects), or any other
condition or contingency to the Third Party Purchaser ' s obligation to purchase
the Leased Premises which pertains to the condition of the Leased Premises,
shall apply to Tenant's obligation to purchase the Leased Premises under this
Paragraph 36, and Tenant shall be obligated to purchase the Leased Premises
without any such condition or contingency. If there is a financing contingency
in such offer or contract, however, Tenant shall have the benefit of such
contingency.




33

--------------------------------------------------------------------------------





If at the expiration of the aforesaid forty-five (45) day period Tenant shall
have failed to exercise the aforesaid option, Landlord may sell the Leased
Premises to such Third Party Purchaser upon the terms set forth in such offer or
contract, but not on any other terms.


(b) Except as otherwise specifically provided herein, the closing date for any
purchase of the Leased Premises by Tenant pursuant to this Paragraph 36 shall be
the later to occur of (i) one hundred twenty (120) days after the date of Tenant
' s notice to Landlord of its intention to purchasse the Leased Premises upon
the terms of an offer from or contract for sale with a Third Party Purchaser or
(ii) the closing date provided in such offer or contract for sale. At such
closing Landlord shall convey the Leased Premises to Tenant in accordance with,
and Tenant shall pay to Landlord the purchase price and other consideration set
forth in, the applicable offer or contract.


(c) Tenant shall have the right to exercise the foregoing right of first refusal
(i) upon each proposed sale of the Leased Premises prior to the tenth (10th)
anniversary of this Lease and (ii) if Tenant does not exercise its purchase
option described in Paragraph 35, one (1) time during the period commencing with
the tenth (10th) anniversary of this Lease and ending with the last day of the
300th calendar month following the date here of; provided, that if, following
compliance with the procedure described in Paragraph 36 (a), a Third Party
Purchaser does not purchase the Leased Premises, such event shall not count as
an exercise of Tenant's right of first refusal. Notwithstanding anything to the
contrary, if Tenant fails to exercise the right of first refusal granted
pursuant to this Paragraph (c), subsection (ii), after the 10th anniversary of
this Lease and the sale to the Third Party Purchaser is consummated such right
shall terminate and be null and void and of no further force and effect.


(d) If Tenant does not exercise its right of first refusal to purchase the
Leased Premises and the Leased Premises are transferred to a Third Party
Purchaser, Tenant will attorn to any Third Party Purchaser as Landlord so long
as such Third Party Purchaser and Landlord notify Tenant in writing of such
transfer. At the request of Landlord, Tenant will execute such documents
confirming the agreement referred to above and such other agreements as Landlord
may reasonably request, provided that such agreements do not increase the
liabilities and obligations of Tenant hereunder.


(e) The provisions of Paragraph 36 (a) shall not apply to or prohibit (i) any
mortgaging, subjection to deed of trust or other hypothecation of Landlord's
interest in the Leased Premises solely for security purposes, (ii) any sale of
the Leased Premises pursuant to a private power of sale under or judicial
foreclosure of any bona-fide Mortgage or other security instrument or device to
which Landlord's interest in the Leased Premises is now or hereafter subject,
(iii) any transfer of Landlord's interest in the Leased Premises to a Lender,
beneficiary under bona-fide deed of trust or other holder of a bonafide security
interest therein (or any of their affiliates or designees), by deed in lieu of
foreclosure, (iv) any transfer of the Leased Premises to any governmental or
quasi-governmental agency with power of condemnation, (v) any transfer of the
Leased Premises or the stock of Landlord to any publicly held (directly or
indirectly) partnership, corporation or REIT for whom W . P . Carey & Co., Inc.
or any of its affiliates is the sole provider of property management and
property investment advice in a transaction in which all or substantially all of
the assets of CPA:11 are sold, (vi) any transfer of the Leased Premises to any
of the successors or assigns of any of the Persons referred to in the foregoing
clauses ( i ) through (v) or (vii) any transfer, sale or conveyance of any part
or all of the stock of CPA:l l.


(f ) Any sale or transfer of the Leased Premises to a Third Party Purchaser or
any other Person shall be subject to the purchase options set forth in Paragraph
35, which options shall continue unaffected by such sale or transfer .


37. Financing Major Alterations.


(a) Should Tenant, during the Term of this Lease, desire to make Alterations to
any of the Leased Premises which are not readily removable without causing
material damage to the Leased Premises and which will cost in excess of
$500,000.00 ("Major Alterations"), Tenant may, prior to the commencement of
construction of such Major Alterations, request Landlord to reimburse the costs
thereof to Landlord (the "Alteration Cost") to Tenant, to wit:


34

--------------------------------------------------------------------------------





cost o f labor and materials, financing fees, legal fees, survey, title
insurance and other normal and customary loan or construction costs


(b) Should Landlord agree to reimburse such costs, Landlord and Tenant shall
enter into good faith negotiations regarding the execution and delivery of a
written agreement of modification of this Lease, which agreement shall set forth
the terms of the parties' agreement relating to re imbursement of such costs.


(c) If Landlord and Tenant do not reach agreement on Tenant's request to have
Landlord finance the Alteration Cost, Tenant shall, subject to the provisions of
Paragraph 13 of this Lease, have the right to construct the Major Alterations at
Tenant' s sole cost and expense. In any event, the construction of the Major
Alterations shall be performed in accordance with the provisions of Paragraph 13
hereof and the Major Alterations shall be the property of Landlord and part o f
the Leased Premises subject to this Lease.


(d) Nothing contained in this Paragraph 37 shall be construed to modify
Paragraph 13 hereof, and the provisions of Paragraph 12 and subparagraphs (i)
and (ii) of Paragraph 13 (a) shall apply to all Major Alterations made or
constructed hereunder, including the requirement for Landlord's consent to
Alterations but only to the extent set forth in Paragraph 13 .


38. Miscellaneous.


(a) The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.


(b) As used in this Lease, the singular shall include the plural and any gender
shall include all genders as the context requires and the following words and
phrases shall have the fol lowing meanings: (i) " including" shall mean "
including without limitation''; (ii) "provisions" shall mean "provisions, terms
, agreements, covenants and/or conditions"; (iii) " lien" shall mean " lienn ,
charge, encumbrance, title retention agreement , pledge, security interest,
mortgage andjor deed of trust "; (iv) "obligation" shall mean "obligation, duty
, agreement, liability, covenant and/or condition''; (v) "any of the Leased
Premises" shall mean "the Leased Premises or any part thereof or interest
therein; (vi) "any of the Land" shall mean "the Land or any part thereof or
interest therein"; (vii) "any of the Improvements" shall mean "the Improvements
or any part thereof or interest therein"; and (viii) "any of the Equipment"
shall mean "the Equipment or any part thereof or interest therein".


(c) Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest. Time is of the
essence with respect to the performance by Tenant of its obligations under this
Lease.


(d) Neither Tenant nor Landlord shall in any event be construed for any purpose
to be a partner, joint venturer or associate of the other or of any subtenant,
operator, concessionaire or licensee of the other with respect to any of the
Leased Premises or otherwise in the conduct of their respective businesses.


(e) This Lease and any documents which may be executed by Tenant on or about the
effective date hereof at Landlord's request constitute the entire agreement
between the parties and supersede all prior understandings and agreements,
whether written or oral, between the parties hereto relating to the Leased
Premises and the transactions provided for herein.


(f) This Lease may be modified, amended , discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.


(g) The covenants of this Lease shall run with the land and bind and inure to
the benefit of Tenant, its successors and assigns and all present and subsequent
encumbrancers and subtenants of any of the Leased Premises,


35

--------------------------------------------------------------------------------





and shall bind and inure to the benefit of Landlord, its successors and assigns.
If there is more than one Tenant, the obligations of each shall be joint and
several.


(h) If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.


(i) This Lease shall be governed by and construed and enforced in accordance
with the Laws of the State.


(j) If either Landlord or Tenant brings suit to enforce or interpret this Lease
or any document, instrument or agreement delivered pursuant to this Lease , the
prevailing party shall be entitled to recover from the other party the
prevailing party ' s reasonable attorneys ' fees and costs incurred in any such
action or in any appeal from such action, in addition to the other relief to
which the prevailing party is entitled


IN WITNESS WHEREOF, Landlord and Tenant have caused this lease to be duly
executed under seal as of the day and year first above written.


LANDLORD:
MM (UT) QRS 11-20, INC.,
a Utah corporation
 
 
By: /s/ T.E. Zacharias______
Title: First Vice President



TENANT:
MERIT MEDICAL SYSTEMS, INC.,
a Utah corporation
 
By: /s/ Fred Lampropoulos
Title: President













36